              Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 1 of 53




 1 ADAM A. REEVES (NYBN 2363877)
                                                                              March 31, 2020
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)

 6 ROBERT S. LEACH (CABN 196191)
                                                                          Dkt.# 383
   VANESSA BAEHR-JONES (CABN 281715)
 7 Assistant United States Attorneys

 8           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 9           Telephone: (408) 535-5061
             Fax: (408) 535-5066
10           Vanessa.Baehr-Jones@usdoj.gov
11 Attorneys for United States of America

12                                     UNITED STATES DISTRICT COURT
13                                  NORTHERN DISTRICT OF CALIFORNIA
14                                              SAN JOSE DIVISION
15
     UNITED STATES OF AMERICA,                       )   CASE NO. 18-CR-00258 EJD
16                                                   )
             Plaintiff,                              )   DECLARATION OF VANESSA BAEHR-JONES
17                                                   )   IN SUPPORT OF UNITED STATES’ MOTION
        v.                                           )   FOR EXAMINATION OF DEFENDANT
18                                                   )   ELIZABETH HOLMES PURSUANT TO
     ELIZABETH HOLMES and RAMESH                     )   FEDERAL RULE OF CRIMINAL PROCEDURE
19                                                   )   12.2(c)
     “SUNNY” BALWANI,
                                                     )
20                                                   )   [FILED PROVISIONALLY UNDER SEAL
             Defendants.
                                                     )   PURSUANT TO COURT ORDER OF JANUARY
21                                                   )   13, 2020]
22
             I, Vanessa Baehr-Jones, declare:
23
             1.      I am an Assistant United States Attorney (AUSA) representing the United States of
24
     America, the plaintiff in this case.
25
             2.      On January 17, 2020, defense counsel for Defendant Elizabeth Holmes responded by
26
     letter to the government’s request that she supplement her Notice Pursuant to Federal Rule of Criminal
27

28 DECL. OF VANESSA BAEHR-JONES
     18-CR-00258 EJD
     FILED UNDER SEAL
             Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 2 of 53




 1 Procedure 12.2(b). Attached as Exhibit 1 is a true and correct copy of the January 17, 2020, letter.

 2          3.     On March 24, 2020, I sent a letter to defense counsel requesting Holmes participate in a

 3 government examination pursuant to Federal Rule of Criminal Procedure 12.2(c)(1)(B). Attached as

 4 Exhibit 2 is a true and correct copy of this March 24, 2020, letter.

 5          4.     Holmes responded on March 26, 2020, indicating that she would not submit to a

 6 government examination absent an order from the Court. Attached as Exhibit 3 is a true and correct

 7 copy of this March 26, 2020, letter.

 8          5.     On December 4, 2019, I sent a letter to defense counsel for defendant Elizabeth Holmes

 9 setting forth a proposed schedule for the procedures and litigation relating to defendant Holmes’s

10 anticipated Rule 12.2(b) defense. Attached as Exhibit 4 is a true and correct copy of this December 4,

11 2019, letter.

12          6.     I declare under penalty of perjury under the laws of the United States of America that the

13 foregoing is true and correct and that this declaration is executed at Oakland, California, on March 31,

14 2020.

15
     DATED: March 31, 2020                                                   ________________________
16                                                       VANESSA BAEHR-JONES
                                                         Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28 DECL. OF VANESSA BAEHR-JONES
     18-CR-00258 EJD
     FILED UNDER SEAL
Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 3 of 53




            EXHIBIT 1
                    Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 4 of 53




                                                         LAW OFFICES
                                        WILLIAMS 8 CONNOLLY LLP
                                                 725 TWELFTH STREET. N.W.

KATHERINE A. TREEZ                            WASHINGTON. D. C. 20005-5901                   EDWARD BENNETT WILLIAMS (1920-198S)
                                                                                                PAUL R. CONNOLLY <1922-1978)
    (2U2) 434-5028
                                                        (202) 434-5000
    kt:rcfz{i$\vc.c()m
                                                     FAX (202) 434-5029


                                                    January 17, 2020
    Via Email

    Ms. Vanessa Baehr-Jones, Esq.
    Mr. John C. Bostic, Esq.
    Mr. Robert Leach, Esq.
    Mr. Jeffrey Schenk, Esq.
    Assistant United States Attorneys
    United States Attorney’s Office
    Northern District of California
    150 Almaden Blvd, Suite 900
    San Jose, CA95113

                  Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani, Case No. 18-
                         CR-000258-EJD (N.D. Cal.)

      Dear Counsel:

                    We write in response to your January 14, 2020 letter. We disagree with the
    assertion that the 12.2(b) notice is insufficient under the Rule. Nevertheless, in an effort to avoid
    unnecessary litigation, we provide the following information in response to your letter:

           •      Ms. Holmes has engaged Dr. Mindy Mechanic, whose CV is attached to this letter.'

           •      The Rule 12.2(b) notice provides the topics on which mental health evidence bearing on
                  the issue of guilt may be offered: “If offered, the expert is expected to testify regarding:
                  scientific research addressing intimate partner abuse, including vulnerability to intimate
                  partner abuse, the dynamics of intimate partner abuse, and the psychological effects of an
                  abusive relationship on its victims, both during and in the wake of an abusive
                  relationship; whether and how Ms. Holmes’ relationship with Mr. Balwani was consistent
                  with intimate partner abuse; whether and how Ms. Holmes’ psychological responses
                  during and after the relationship were and are consistent with the typical reactions of
                  victims of an abusive relationship; and Ms. Holmes’ particular vulnerability to an abusive
                  relationship,



    ' Ms. Holmes is not required to provide the names of any potential defense experts at this time, and reserves the
    right to identify additional or alternative experts who are within the scope of her 12.2(b) notice.
         Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 5 of 53


WILLIAMS S CONNOLLY LLP

 Ms. Vanessa Baehr-Jones, Esq., et al.
 January 17, 2020
 Page 2

    •   The forensie evaluation of Ms. Holmes noted in the 12.2(b) notiee has consisted or will
        consist of semi-structured and structured interviews focused on the referral questions of
        whether Ms. Holmes suffered from intimate partner abuse in her relationship with Mr.
        Balwani during the period of the alleged conspiracy; if so, what was the nature and extent
        of the abuse; and the psychological effects of such abuse. The MMPI-2 test has been or
        will be administered on Ms. Holmes.

                                                      Sincerely,



                                                      Katie Trefz
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 6 of 53




                                                             NOVEMBER, 2019
                                       Curriculum Vitae
                                      Mindy B. Mechanic
                       President, Forensic Psychological Consulting, Inc.
                                      Cell:
                             Email:


Education
Ph.D.          University of Illinois at Urbana-Champaign, 1996
                     Major: Clinical Psychology; Minor: Law
                     Dissertation: Battered Woman Syndrome: Juror Common Understanding
                     and Expert Testimony

               Clinical Internship, University of Virginia Health Sciences Center, 1990-1991
                      (APA-Accredited Pre-doctoral Internship)
                      Rotations:      Adult Psychiatric Clinic (major),
                                      Western State Hospital, Acute Admissions Unit (major),
                                      Forensic Psychiatry Clinic (extended minor)
                                      Family Stress Clinic (minor)
                                      Pain Management Center (minor)

M.A.           University of Illinois at Urbana-Champaign, 1987
                     Major: Clinical Psychology
                     Thesis: Assessment and Differentiation of Chronic Depression in a Non-
                     Patient Sample

B.A.           University of California, Los Angeles (Psychology), 1981

Professional Licenses
March, 2019          Interjurisdictional Practice Certificate (IPC # 4712)
May, 2004            Licensed Psychologist, California (PSY 19660)
June, 1998           Licensed Psychologist, State of Missouri (PY 01885 -inactive)
July, 2000           Licensed Clinical Psychologist, State of Illinois (071-006086 –inactive)

Certificates and Specialized Training:
December, 2018       Basic FETI (Forensic Experiential Trauma Interview) Certification
August, 2017         APSAC Child Forensic Interviewing Certification
July, 2015           Certificate in Disaster Mental Health Fundamentals, American Red Cross
August, 2015         APA Training in Disasters and the Media

Forensic Expertise:
Interpersonal victimization (sexual assault, child maltreatment/adversity, intimate partner abuse,
stalking, domestic homicide, infanticide, trauma and alcohol-related memory impairment);



                                                1
          Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 7 of 53




impact of non-crime trauma (e.g., combat, accidents, disaster) on potentially criminal or harm-
inducing behaviors towards others; risk assessment; workplace violence. Experienced working in
criminal (military and civilian), civil, family, and juvenile courts.

Positions Held
6/2010-       President, Forensic Psychological Consulting, Inc.
Current       Provides forensic evaluation, expert testimony, expert consultation and training
on            trauma-related forensic psychology.

6/2013-       Professor of Psychology (RETIRED)
10/2019       California State University, Fullerton
              Department of Psychology

8/2008-       Visiting Scholar
7/2009        Whittier Law School

8/2006-       Associate Professor of Psychology
8/2013        California State University, Fullerton
              Department of Psychology

2002-         Assistant Professor of Psychology
7/2006        California State University, Fullerton
              Department of Psychology

1998-         Assistant Research Professor
2002          Center for Trauma Recovery/Department of Psychology
              University of Missouri-St. Louis

1996-         Post-doctoral Fellow
1998          Center for Trauma Recovery/Department of Psychology
              University of Missouri-St. Louis
              Supervised Post-Doctoral Clinical Training Program. Includes individual and
              couples therapy, clinical and forensic assessment with trauma and non-trauma
              populations. Conducted clinical assessments for the determination of disability.

October,      Project Director, NIMH Grant PTSD: Etiology and Treatment
1992-         Patricia A. Resick, Principal Investigator
July,1996     Department of Psychology
              University of Missouri-St. Louis
              Trained and supervised graduate student interviewers conducting structured
              diagnostic interviews for DSM-IV disorder. Responsible for participant
              recruitment from community agencies and all aspects of data collection.

July, 1991-   Research Assistant: Coercion Project,
September,    The John D. and Catherine T. MacArthur Foundation Research
1992          Network on Mental Health and the Law.



                                               2
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 8 of 53




              Supervisors: S. K Hoge, M.D. and John Monahan, Ph.D.
              Responsibilities: Participated in the design and implementation of research
              protocols. Assisted in the collection and analysis of statistical data. Cultivated and
              maintained relationships among the primary and satellite research sites.

Grants
       Federal Grants
Principal Investigator, Ethnocultural Influences on Women’s Experiences of, and Responses to
       Intimate Partner Abuse. (National Institute of Justice). $925,100) Funded as of January,
       2014.

Co-Investigator, Translational Approaches to Understanding Sex-dependent Responses to
      Unpredictable Threat. (National Institute of Health-NIMH), $412,243.000 (under
      review).

Research Co-Leader, Disparities in social support, isolation, and coping among cervical cancer
       survivors. Joint pilot project proposed as part of the CSUF-UCI-CFCCC Partnership for
       Health Disparities Research (National Cancer Institute, funded, 2012), $50,000.

Consultant, Intimate Partner Violence in Mandatory Divorce Mediation: Longitudinal Outcomes
       from a Multi-Cultural Study (2008), National Institute of Justice, $226,031.

Principal Investigator, Intimate Partner Abuse: Effects on Parenting. Maternal and Child Health
       Bureau, HRSA (2003, not funded), $1,199,159.

Principal Investigator, Intimate Partner Abuse: Effects on Parenting. Maternal and Child Health
       Bureau, HRSA (2002, approved for funding – not funded), $750,000.

Co-Investigator. Violence Against Women National Prevention Research Center. Centers for
      Disease Control and Prevention (CDC,1998), $470,815.

Co-Principal Investigator, Cognitive Processes in PTSD: Focus on Domestic Violence.
       National Institute of Mental Health (NIMH, 1997), $ 1,374,843.

Co-Principal Investigator, Marital Violence in the Wake of the Great Flood of 1993. National
       Institute of Mental Health (NIMH, 1993). NIMH Grant # 1 R03MH52513-01, $71,266.

Internal and Foundation Grants
Principal Investigator, Universal Screening for Intimate Partner Violence in Routine Clinical
       Care (May, 2015), California Wellness Foundation, $20,000.

Principal Investigator, Battering, Parenting and Culture Among Latina Mothers. (July, 2012)
       CSUF College of Humanities and Social Sciences, Summer Stipend.

Principal Investigator, PTSD and Intimate Partner Violence among Hispanic and Non-Hispanic
       women (2011, funded). California State University, Grant Incentive Fund, $10,000.



                                                3
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 9 of 53




Principal Investigator, Adaptation to Intimate Partner Violence Among Ethnic Minority Women,
       (2011, funded, release time, $1500). CSUF Health Promotion Research Mini-Grant.

Principal Investigator, Intimate Partner Violence Against Latinas: Exploring Ethnic Differences
       in Psychological and Strategic Outcomes (2008). State Fullerton State Special Fund For
       Research, Scholarship And Creative Activity Grants, $4,950.

Principal Investigator, Intimate partner violence and PTSD among Latinas (2006). California
       State Fullerton State Special Fund for Research, Scholarship And Creative Activity
       Grants, $4950.

Principal Investigator, Partner violence and parenting among Latinas (2004-2005). California
       State Fullerton State Special Fund For Research, Scholarship And Creative Activity
       Grants, $4855.

Principal Investigator, Domestic violence and workplace issues (2004). California State
       University, Faculty Development Center Intramural Grants (release time).

Principal Investigator, Domestic violence and workplace issues (2004). California State
       University, Department of Psychology, IRR release award.

Principal Investigator, The impact of intimate partner abuse on battered women’s parenting
       (2003). California State University, Intramural grant, State of California (summer salary)

Principal Investigator, The impact of intimate partner abuse on battered women’s parenting
       (2002). California State University, Faculty Development Center Intramural Grants
       (release time).

Principal Investigator, The impact of intimate partner abuse on battered women’s parenting
       (2002). California State University, Department of Psychology, IRR release award.

       Grant Consultation
Consultant/Local Research Partner, St. Louis County Domestic Violence and Child Maltreatment
       Demonstration Initiative (HHS/DOJ) (April, 2001, funded).

Consultant, Community-based curriculum for training nursing students in the health care needs
       of incarcerated women, Helene Fuld Health Trust (2000, funded).

Publications
       Books
Mechanic, M.B. (in progress). Explaining victim behavior: Using expert psychological
       evidence to prosecute sexual assault, stalking and intimate partner violence cases.

Mechanic, M.B. (in progress). Criminal Cases Involving Battered Women Defendants




                                                4
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 10 of 53




       and Witnesses: Expert Evidence on Intimate Partner Battering and Its Effects. Oxford
       University Press.


       Journal Articles
(under review)
Valdovinos, M., & Mechanic, M.B. (2019, under review). “Where mama duck goes, little
       ducklings follow”: Exploring the Parenting Experiences of Latina Intimate Partner
       Violence Survivors.

Dardis, C.M., Ahrens, C., Howard, R.L., & Mechanic, M.B. 2019, (under review).
         Experiences of Stalking Among a Diverse Sample of Intimate Partner Abuse Survivors

(published)
Valdovinos, M. G., & Mechanic, M. B. (2017). Sexual coercion in marriage: Narrative accounts
       of abused Mexican-American women. Journal of Ethnic & Cultural Diversity in Social
       Work. 1-20, Published online: 09 May 2017

Segal, N.L., Cortez, F.A., Zettel-Watson., L.E., Mechanic, M.B., Munson, J.E., Velázquez,
       J.M.A., & Reed, B. (2015). Genetic and experiential influences on behavior: Twins
       reunited at 78 years. Personality and Individual Differences, 73, 110-117.

Pfaendler, K., Wenzel, L., Mechanic, M.B., & Penner, K.R. (2015). Cervical cancer
       survivorship: Long-term quality of life and social support. Clinical Therapeutics, 37, 39-
       48.

Shepherd-McMullen, C., Stokes, J., Mearns, J., & Mechanic, M.B. (2015)
      Negative Mood Regulation Expectancies Moderate the Relationship
      between Psychological Abuse and Avoidant Coping. Journal of Interpersonal Violence.
      30, 1553-1556

Daftary-Kapur, T., O’Connor, M., & Mechanic, M.B. (2014). Gender
       intrusive questioning: A survey of expert witnesses. Behavioral Sciences and the Law,
       32, 180-194.

Mechanic, M.B., & Pole, N. (2013). Methodological Considerations in Conducting
      Ethnocultrally Sensitive Research on Intimate Partner Abuse and its Multidimensional
      Consequences, Sex Roles. 69, 205–225

Beck, C.J.A., Walsh, M.E., Mechanic, M.B. & Taylor, C.S. (2010). Intimate partner violence
       screening and accommodations provided in mandatory divorce mediation. Law and
       Human Behavior, 34 (3), 227-241.

Mechanic, M.B., Weaver, T.L., & Resick, P.A. (2008a). Mental health consequences of
      intimate partner abuse: A multidimensional assessment of four different forms of abuse.
      Violence Against Women, 14 (6), 634-654.



                                                5
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 11 of 53




Mechanic, M.B., Weaver, T.L., & Resick, P.A. (2008b). Risk factors for physical injury
      among help-seeking battered women: An examination of abuse dimensions. Violence
      Against Women, 14 (10), 1148-1165.

Marelich, W.D., Lundquist, J., Painter, K., & Mechanic, M. B (2008). Sexual Deception
       as a Social-Exchange Process: Development of a Behavior-Based Sexual Deception
       Scale. The Journal of Sex Research, 45 (1), 27-35.

Taft, C. T., Resick, P. A., Panuzio, J., Vogt, D. S., & Mechanic, M. B. (2007).
        Coping among Victims of Relationship Abuse: A Longitudinal Examination. Violence
        and Victims, 408-418.

Taft, C. T., Vogt, D. S., Resick, P. A., & Mechanic, M. B. (2007). Posttraumatic
        stress disorder and physical health symptoms among help seeking battered women.
        Journal of Family Psychology, 354-362.

Taft, C. T., Resick, P. A., Panuzio, J., Vogt, D. S., & Mechanic, M. B. (2007).
        Examining the correlates of engagement and disengagement coping among help seeking
        battered women. Violence and Victims. 22 (1), 3-17.

Segal, N.L., Seghers, J.P., Marelich, W.D., Mechanic, M., & Castillo, R. (2007).
       Social closeness of monozygotic and dizygotic twin parents toward their
       nieces and nephews. European Journal of Personality, 487-506.

Griffin, M.G., Uhlmansiek, M.H., Resick, P.A., & Mechanic, M.B. (2004).
        Assessment of posttraumatic stress disorder in domestic violence survivors: Comparison
        of an interviewer-based versus a self-report measure, Journal of Traumatic Stress, 17 (6),
        497-503.

Mechanic, M.B. (2004). Beyond PTSD: Mental health consequences of violence
      against women: A response to Briere and Jordan. Journal of Interpersonal Violence. 18,
      1-7.

Weaver, T.L., Chard, K.M., Mechanic, M.B., & Etzel, J.C. (2004). Self-injurious
      behaviors, PTSD arousal, and general health Complaints within a treatment-seeking
      sample of sexually abused women. Journal of Interpersonal Violence, 19 (5), 558-575.

Griffin, M.G., Resick, P.A., Waldrop, A., & Mechanic, M.B. (2003). Reactions to participation
        in trauma research: Is there evidence of harm? Journal of Traumatic Stress 16, 221-227.

Bennice, J.A., Resick, P.A., Mechanic, M.B., & Astin, M. (2003). The relative effects of
      intimate partner physical and sexual violence on posttraumatic stress disorder
      symptomatology. Violence and Victims, 18 (1), 87-94.

Lee, R.K., Sanders-Thompson, V.L., & Mechanic, M.B. (2002). Intimate partner violence and



                                                6
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 12 of 53




       women of color: A call for innovation. American Journal of Public Health, 92 (4), 530-
       534.

Rose, S., & Mechanic, M. (2002). Homophobic bias crimes: An examination of crime features,
       psychological distress and help-seeking behavior. American Behavioral Scientist, 46 (1),
       14-26.

Mechanic, M.B., Weaver, T.L., & Resick, P.A. (2000). Intimate partner violence and stalking
      behavior: Exploration of patterns and correlates in a sample of acutely battered women.
      Violence and Victims, 15 (1), 55-72.

       ---Reprinted in: K.E. Davis, I.H. Frieze, & R.E. Maiuro (Eds.) Stalking and obsessive
       behavior: Perspectives on victims and perpetrators. Springer Publications (2002), pp.
       62-88.

       --Reprinted in R. Maiuro (Ed.) Perspectives on Stalking: Victims, Perpetrators, and
       Cyberstalking. Springer Publications (2015), pp. 157-172.

Mechanic, M.B., Uhlmansiek, M. H., Weaver, T.W., & Resick, P.A. (2000). The impact of
      severe stalking experienced by acutely battered women: An examination of violence,
      psychological symptoms, and strategic responding. Violence and Victims, 15, (4), 443-
      458.

       ---Reprinted in: K.E. Davis, I.H. Frieze, & R.E. Maiuro (Eds.) Stalking and obsessive
       behavior: Perspectives on victims and perpetrators. Springer Publications (2002), pp.
       89-111.

Lurigio, A.J., & Mechanic, M.B. (2000,). The importance of being sensitive and responsive to
       crime victims. Police, 24 (1), 22-28.

Nishith, P., Mechanic, M.B. & Resick, P.A. (2000). Prior interpersonal trauma: The contribution
       to current PTSD symptoms in female rape victims. Journal of Abnormal Psychology,109
       (1), 20-25.

Mechanic, M.B., Resick, P.A. & Griffin, M.G. (1998). A Comparison of Normal Forgetting,
      Psychopathology, and Information Processing Models of Reported Amnesia for Recent
      Sexual Trauma. Journal of Consulting and Clinical Psychology, 66 (6), 948-957.

Mechanic, M.B. & Aber, M.S. (1997). O.J. Simpson: A threat to internal validity? Journal of
      Social Issues, 53 (3), 517-530.

Griffin, M.G. ,Resick, P.A., Mechanic, M.B, and Evans, T. (1997). Psychophysiological and
        nonverbal assessment of peritraumatic dissociation in rape victims . American Journal of
        Psychiatry,154,1081-1088.

Abramson, P.R., & Mechanic, M.B. (1983). Sex and the media: Three decades of best-selling



                                               7
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 13 of 53




       novels and major motion pictures. Archives of Sexual Behavior, 12, 185-206.

       Contributing Author
Moriarty, J.C. (1996). Psychological and scientific evidence in criminal trial. Thomson/West
       Publishers. [Contributed to Chapters 5 & 6, 2005/2006 Supplement].

      Co-Editor
Mechanic, M.B. (2015). Encyclopedia of Mental Health. Oxford, England: Elsevier Press.


Chapters in Edited Volumes
Mechanic, M.B. (2011). Research on Intimate Partner Violence: Methodological and
      Ethical Considerations. In B. Rosenfeld and S. Penrod (Eds.) Research Methods in
      Forensic Psychology. New York: John Wiley Press (Chapter 26).

Davis, K.E., & Mechanic, M.B. (2009). Stalking victimization: The management of
       consequences. In C. Mitchell (Ed;) Intimate Partner Violence: A Health-Based
       Perspective. NY: Oxford University Press (Chapter 31).

Lyon, T., & Mechanic, M.B. (2006). Battered women and parenting. In. N. Dowd, D.G. Singer
       & R.F, Wilson (Eds.) Handbook on children, culture and violence. Newbury Park, CA:
       Sage Publications.

Mechanic, M.B. (2004). Stalking victimization and intimate partner violence. In T. Jackson &
      L. VandeCreek (Eds). Innovations in Clinical Practice: A sourcebook. Sarasota, FL:
      Professional Resource Press, pp. 21-34.

Mechanic, M.B. (2003). Responding to the psychological impact of stalking. In M. Brewster
      (Ed.). Stalkers and their Victims: Psychology, law, risk factors and interventions.
      Kingston, N.J.: Civic Research Institute, Chapter 11, pp. 11_1-11_22.

Mechanic, M.B. (2001). Stalking Victimization: Clinical implications for assessment and
      intervention. in K.E. Davis, I.H. Frieze & R.E. Maiuro (Eds.) Stalking and obsessive
      behavior: Perspectives on victims and perpetrators. Springer Publications. pp. 31-61.

Mechanic, M.B. (1996). Battered women, homicide and the legal system. In A.R. Roberts (Ed.)
      Helping battered women: New perspectives and remedies. New York: Oxford University
      Press, pp. 132-156.

Resick, P.A., & Mechanic, M.B. (1995). Brief cognitive therapies for rape victims. In A.R.
       Roberts (Ed.) Crisis Intervention and Time limited Treatment. Newbury Park, CA: Sage
       Publications. pp. 91-126.

      Other Publications
Mechanic, M.B. (2018, in press). Risk Management Strategies for Dealing with Sexual
Misconduct in the Workplace. The National Psychologist.



                                               8
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 14 of 53




Mechanic, M.B. (2006). Needs of marginalized battered women. Domestic Violence
      Report, 11 (5), 65-66; 79-80.

Mechanic, M.B. & Valdovinos, M. (2006), Multicultural perspectives on Intimate
      partner violence. Domestic Violence Report, 11 (3), 39-40.

Mechanic, M.B. & Valdovinos, M. (2005). More effects of intimate partner abuse on
      Hispanic Victims. Domestic Violence Report, 10 (6), 87-88.

Mechanic, M.B., & Valdovinos, M (June/July, 2005). The cultural context of abuse of
      Latinas. Domestic Violence Report, 10 (5), 65-67.

Mechanic, M.B., & Valdovinos, M. (February/March, 2005). Intimate partner abuse in
      same-sex relationships. Domestic Violence Report, 10 (3), 38,41.

Mechanic, M.B., & Valdovinos, M. (October/November, 2004). Intimate partner abuse
      experienced by Latinas: Part III. Domestic Violence Report, 10 (1), 16.

Mechanic, M.B., & Valdovinos, M. (June/July, 2004). Intimate partner abuse
      experienced by Latinas: Part II. Domestic Violence Report, 9 (5), 69,73-76.

Tang-Martinez, Z., Mechanic, M. B. (2001). A Natural History of Rape: Biological Bases of
      Sexual Coercion, American Anthropologist,103, (4) 1222-1223. (book review).

Mechanic, M.B, (2001). Autonomous Intimacy: Oxymoron or Necessary Precondition?
      Psychology of Women Quarterly, 25 (2), 169-170. Review of The Search for
      Autonomous Intimacy: Sexual Abuse and Young Women’s Identity Development, M. Sue
      Crowley. NY: Peter Lang Publishing, 2000. 256 pp. (book review)

Tang-Martinez, Z., & Mechanic, M.B. (May/June 2000). Response to Thornhill and Palmer on
      Rape. The Sciences: NY Academy of Sciences, page 3 (letter).

       Technical Reports
Beck, C.J.A, Walsh, M.E., Mechanic, M.B. Figuerido, A.J., & Mui-Kang, C. (2011). Intimate
       partner abuse in mandatory custody mediation: Outcomes from a long-term multicultural
       study. Final report, submitted to the National Institute of Justice, grant number 2007-
       WG-BX-0028.

Mechanic, M.B., Sanders-Thompson, V., Shields, N., & Lee, R. (2003). Violence against women
      prevention programming: A national survey of programs in use. St Louis, MO: National
      Violence Against Women Prevention Research Center, University of Missouri-St. Louis.

Mouradian, V.E., Mechanic, M.B., & Williams, L.M. (2001). Recommendations for establishing
      and maintaining successful researcher-practitioner collaborations. Wellesley, MA:
      National Violence Against Women Prevention Research Center, Wellesley College.



                                              9
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 15 of 53




National Violence Against Women Prevention Research Center (May, 2001). Fostering
       collaborations to prevent violence against women: Integrating findings from practitioner
       and researcher focus groups. Charleston, SC. (Co-Author).

Resick, P. A., Mechanic, M. B., & Griffin, M. G. (1997). Marital violence in the wake of the
       great flood of 1993. Final report submitted to the National Institute of Mental Health,
       Grant #1 R03MH52513-01.


      Manuscripts In Preparation
Mechanic, M.B., Weaver, T.L., & Resick, P.A. (in preparation). Subtypes of stalking among
      women exposed to intimate partner violence: A cluster analytic approach.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (in preparation). The roles of partner abuse,
      cognitive schemas, and emotional disengagement as contributors to PTSD and depression
      among battered women. Poster submitted to the 98th Annual Convention of the Western
      Psychological Association, Portland, OR

      Unpublished Instruments
Mechanic, M.B. (unpublished measure) Cognitive Distortion Index.

Klein, D.N., Mechanic, M.B., & Miller, G.A. (unpublished instrument) A modified structured
       diagnostic interview.

Professional Presentations (peer-reviewed)
Lemon, N., Flanagan, T., & Mechanic, M.B. (2019, February). Current developments in
     domestic violence law: Cases, statutes, threat assessment/management and the psychology
     behind it all. Association of Family and Conciliation Courts Annual CA Conference,
     Costa Mesa, CA.

Hart, A., Escobar, M., Altamranio, V., Ahrens, C., & Mechanic, M.B. (2018,
      September). Reasons why women of Mexican Heritage stay in abusive relationships.
      Poster presented at the Institute on Violence and Trauma Conference, San Diego, CA.

Kim, M., Yoo, D., Lee, S., Aherns, C., & Mechanic, M.B. (2018, September). Reasons why
            women of Mexican Heritage stay in abusive relationships. Poster presented at the
     Institute on Violence and Trauma Conference, San Diego, CA.

Nguyen, J., Salazar, C., Prideaux, J., Gearhart, C., Ahrens, C., & Mechanic, M.B. (2018,
    September). Reasons why women of Vietnamese heritage stay in their abusive
    relationships. Poster presented at the Institute on Violence and Trauma Conference, San
    Diego, CA.

Vieira, J., Pattison, J., Stanger, A., Aherens, C., & Mechanic, M.B. (2018,
      September). Reasons why European heritage women stay in abusive relationships. Poster



                                               10
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 16 of 53




     presented at the Institute on Violence and Trauma Conference, San Diego, CA.

Hart, A., Rodriguez, P., Gamez, E., Nunez-Jimenez, A., Mendoza, V., Gearhart, C., Ahrens, C.,
      & Mechanic, M. (2018, August). Mexican-American survivors’ recommendations for
      service providers. Poster presented at the 126th Annual Convention of the American
      Psychological Association, San Francisco, CA.

Yoo, D., Kong, E., Salazar, C., Lopez, J. Gearhart, C., Ahrens, C., & Mechanic, M. (2018,
     August). Korean-American survivors’ recommendations for service providers. Poster
     presented at the 126th Annual Convention of the American Psychological Association, San
     Francisco, CA
Nguyen, P., Mechanic, M., & Ahrens, C. (2018, August). Vietnamese-American students'
      judgment of dating and marital violence: A pilot study. Poster presented at the Annual
      Convention of the American Psychological Association, San Francisco, CA.

Nguyen, P., Phan, S., Escobar, M., Gearhart, C., Ahrens, C., & Mechanic, M. (2018, August).
    Vietnamese-American survivors’ recommendations for service providers. Poster presented
    to the 126th Annual Convention of the American Psychological Association, San Francisco,
    CA.

Russo, L., Liner, L., Freiborg, N., Pattison, J., Gearhart, C., Ahrens, C., & Mechanic, M. (2018,
     August). Intimate partner violence survivors’ recommendations for service providers.
     Poster presented at the 126th Annual Convention of the American Psychological
     Association, San Francisco, CA

Mechanic, M.B., Richards, K., & Rosenfeld, B. (2018, June). Litigating sexual misconduct
    claims in the post-Weinstein #Me Too era. Round Table Discussion presented at the
    International Forensic Mental Health Services Conference, Antwerp, Belgium

Ahrens, C., Gearhart, C., & Mechanic, C. (2018, May). Barriers to accessing services among
     Vietnamese survivors of intimate partner violence. In C. Ahrens (Chair), Designing
     research and services for underserved populations: Challenges and recommendations.
     Symposium presented at the 98th Annual Convention of the Western Psychological
     Association, Portland, OR.

Hart, A., Escobar, M., Pattison, J., Gearhart, C., Ahrens, C., & Mechanic, M. (2018, May).
      ‘El Silencio’: Understanding the influence of culture on the Mexican – American Woman’s
      experience of abuse disclosure. Poster presented at the 98th Annual Convention of the
      Western Psychological Association, Portland, OR.

Mendoza, V., Lopez, J., Nguyen, A., Ruiz, R., Phan, S., Gearhart, C., Ahrens, C., & Mechanic,
    M. (2018, May). Social responses from friends and family upon intimate partner violence
    disclosure for Vietnamese American women. Poster presented at the 98th Annual
    Convention of the Western Psychological Association, Portland, OR.

Russo, L., Nguyen, P., Salazar, C., Liner, L., Gearhart, C., Ahrens, C., & Mechanic, M. (2018,



                                                11
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 17 of 53




     May). Social responses toward Korean American survivors of intimate partner violence.
     Poster presented at the 98th Annual Convention of the Western Psychological Association,
     Portland, OR.

Nguyen, P., Mechanic, M.B., & Ahrens, C.A. (2018, April). The influence of acculturation,
      patriarchal beliefs, and attitudes towards women on Vietnamese-American students
      perceptions of intimate partner violence. Poster presented at the 98th Annual Convention
      of the Western Psychological Association, Portland, OR.

Mechanic, M.B. Expert evidence on counterintuitive victim behavior in cases involving intimate
      partner and sexual violence: Conceptualizing victim responses through an interpersonal
      rather than a criminological lens (2017, October). Paper presented at “Safer
      Communities, Safer Relationships,” Conference, Prato, Italy.

Gearhart, C., Light, L., Ahrens, C., & Mechanic, M. (2016, October). Working with diverse
      survivors of intimate partner violence. Poster presented at the Orange County Women’s
      Health Conference, Fullerton, CA.

Mechanic, M.B. (March, 2017). Research, teaching, and forensic oractice on violence against
      women: A translational science example In M.B. Mechanic (Chair), From the Laboratory
      to the Courtroom: An Exploration of Translational Psychology in the Field of Psychology
      and Law. Symposium presented at American Psychology Law Society. Seattle, WA.

Mechanic, M.B., intimate partner violence in child custody and visitation cases. Annual
      Meeting of the California Association of Family and Conciliation Courts. Costa Mesa,
      CA, February, 2017.

Ari, S., Altamirano, V., Rodriguez, P., & Ahrens, C. (2017, January). Mexican migrant
        survivors’ reasons for staying in or leaving abusive relationships. Poster presented at the
        2017 National Multicultural Conference and Summit, Portland, OR.

Gearhart, C., Light, L., Ahrens, C., & Mechanic, M. (2016, October). Working with diverse
      survivors of intimate partner violence. Poster presented at the Orange County Women’s
      Health Conference, Fullerton, CA.

Mechanic, M.B. (August, 2016). Discussant. In C. Beck (Chair), Researcher-
      community partnerships: making complex relationships work. Symposium presented at
      the Annual Meeting of the American Psychological Association, Denver, CO

Gomez, A., Morales, M., Gearhart, C., & Ahrens, C. (2016, March). Measuring intimate
     partner violence among Mexican immigrant women: A mixed method pilot study. Poster
     presented at the 5th Annual Latino Health Equity Conference.

Mechanic, M.B. (April, 2016). Using research on violence against women in legal cases
      involving victims of sexual assault, stalking, and intimate partner abuse. In C. Ahrens
      (chair), Translational research to address violence against women. Paper presented at the



                                                12
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 18 of 53




       Annual Meeting of the Western Psychological Association, Long Beach, CA.

Mechanic, M. B. (March, 2016). Social framework testimony on counterintuitive victim
      behaviors in trials for sexual assault. In. M. Mechanic (Chair) Social framework
      evidence in court: Contributions and controversies from five Areas of psycholegal
      research. Paper presented at the American Psychology Law Society Conference, Atlanta,
      GA.

Ahrens, C., Mechanic, M.B., & Fehler-Cabral, G., (August, 2015). Researching intimate
      partner violence in the Vietnamese and Korean-American community. In M. Mechanic
      (Chair). Trauma and Resilience Among Diverse Survivors of Violence Against Women
      and Girls. Paper presented at the Annual Meeting of the American Psychological
      Association, Toronto, Canada.

Mechanic, M.B. (March, 2015). Discussant. (March, 2015). In R. Davidson (Chair), Researcher-
      Community Agency Partnerships: Practical for Making Complex Relationships Work.
      Symposium presented at the Annual Meeting of the American-Psychology Law Society,
      San Diego, CA.

Teutscher, J.M., Mechanic, M.B., Goetz, A.T., & Preston, K.S.J. (2014, November).
       Victimization history and its effect on women’s use of rape avoidance behaviors. Poster
       presented at the International Society for Traumatic Stress Studies, Miami, FL

Mechanic, M.B. (2014, June). Expert Testimony in Cases involving Trauma, Violence, or
      Victimization. In M. O’Connor (Chair), Panel Discussion, Achieving Effective Advocacy
      through Training Lawyers in Relevant Psychological. Society for the Psychological
      Study of Social Issues (SPSSI) Biennial Conference (Portland, OR).

Mechanic, M.B. (2014, April). Examining the cultural context of Intimate Partner Violence.
      Paper presented at the Annual Meeting of the Western Psychological Association
      (Portland, OR)

Mechanic, M.B., Griffin, M.G., Newton, T., Gahn, R., & Resick, P.A. (2013, November). The
      Impact of Intimate Partner Stalking on PTSD and Psychophysiological Reactivity in
      Survivors of Intimate Partner Violence. Paper presented at Annual Meeting of the
      International Society for Traumatic Stress Studies, Philadelphia, PA.

Osann, K., Mechanic, M.B., Hsieh, S., Nelson, E., & Wenzel, L (2013, October). Social Support
       and Coping among Hispanic and non-Hispanic Women participating in a Randomized
       Counseling Trial for Cervical Cancer Survivors. Paper presented at Annual Meeting of
       the International Society for Quality of Life Research (Miami, FL).

Mechanic, M.B., & Pole, N. (2013, March). Conducting Ethnoculturally Sensitive research on
      Psycholegal Topics: Intimate Partner Violence as an Exemplar. In C. Beck (Chair).




                                              13
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 19 of 53




       Conceptual/methodological Issues in Culturally Responsive Psycholegal Research: Four
       Empirical Illustrations of Intimate Partner Violence Research. Paper presented at the
       American Psychology-Law Society, Portland, OR.

Beck, C., Mechanic, M.B., & Davidson. R.D. (2013, March). Ethnic differences in couple-level
       patterns of intimate partner violence in divorcing parents mediating custody and
       parenting time disputes. In C. Beck (Chair). Conceptual/methodological Issues in
       Culturally Responsive Psycholegal Research: Four Empirical Illustrations of Intimate
       Partner Violence Research. Paper presented at the American Psychology-Law Society,
       Portland, OR.

Mechanic, M.B., Valdovinos, M.G., & Pedroza, V. (2012, November). Discriminating service
      utilization patterns among severely battered women. Paper presented at the Association
      for Behavior and Cognitive Therapy, Baltimore, MD.

Shepherd-McMullin, C.E., Mearns, J., Stokes, J, & Mechanic, M.B. (2012, April). Negative
      mood regulation expectancies moderate psychological abuse on avoidant coping. Poster
      presented at the annual Meeting of the Western Psychological Association, San
      Francisco, CA.

McIndoo, C.C., Scher, C.D., Mechanic, M.B., & Gerkens, D.R. (2011, November). An
      investigation of cognitive interference: Intrusive words recalled by individuals with and
      without a history of physical assault following an emotional Stroop task. Poster presented
      at the annual meeting of the Association for Behavioral and Cognitive Therapies,
      Toronto, ON Canada.

Gravel, K. L., Scher, C. D., Miller, S., & Mechanic, M. B. (2009, April). The effects of looming
       vulnerability on test anxiety and performance. Poster presented at the annual meeting of
       the Western Psychological Association.

Mechanic, M.B. (April, 2008). The use of experiential learning approaches in teaching about
      trauma. In M.B. Mechanic (Chair), Teaching Trauma: Experiential Methods, Pedagogy
      and Pitfalls, Symposium presented at the annual meeting of the Western Psychological
      Association Conference, Irvine, CA.

Beck, C.J.A., & Mechanic, M.B. (March, 2008). Intimate partner violence screening and
       accommodations provided in mandatory divorce mediation. Paper presented at the
       American Psychology Law Society Meeting, Jacksonville, FL.

Daferty, T., O’Connor, M., & Mechanic, M.B. (2007, August). Gender intrusive questioning of
       expert witnesses. Poster presented at the Annual Meeting of the American Psychological
       Association Convention, San Francisco, CA.

Kloeppel, E., Mechanic, M.B., Marelich, W., & Blackman, M. (2007, March). Workplace
      disclosure of intimate partner abuse: An examination of supervisor and coworker
      support. In. C. Ahrens (Chair), Silenced: non-disclosure among survivors of interpersonal



                                               14
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 20 of 53




       violence. Symposium presented at the 32ndAnnual meeting of the Association of
       Women in Psychology, San Francisco, CA.

Segal, N.L., Seghers, J.P., Marelich, W.D., Chavarria, K., & and Mechanic, M. (May, 2007) A
       twin-family study of social closeness: Aunts, uncles, nieces and nephews. Human
       Behavior and Evolution Society, Williamsburg, VA. (research symposium)

Mechanic, M.B. (2006, October). Teaching trauma: The use of student documentaries as an
      experiential tool. In. T.L. Weaver (Chair). Experiential learning: Ways of engaging
      undergraduate and graduate students in trauma education. Panel presented at the 22nd
      Annual meeting of the International Society for Traumatic Stress Studies, Hollywood,
      CA.

Segal, N.L., Seghers, J.P., Chavarria, K., Marelich, W., Mechanic, M. B. & Castillo, R. (2006,
       May). Social closeness between twin parents and their nieces and nephews. American
       Psychological Society, New York City, NY.

Segal, N.L., Seghers, J.P., Chavarria, K., Marelich, W. & Mechanic, M.(2006, June). Social
       closeness and gift-giving to nieces and nephews: A twin-family study. Human Behavior
       and Evolution Society, Philadelphia, PA.

Valdovinos, M. G., & Mechanic, M.B. (2006, April). Parenting among abused Latinas:
      Results from a qualitative study. In M.B. Mechanic (Chair) Intimate Partner Violence
      Among Latinos: The Role of Cultural Context. Symposium presented to the 86th Annual
      Meeting of the Western Psychological Association.

Mechanic, M.B., Seghers, J., Marelich, W., & Resick, P. A. (2006, March). Stalking and
      intimate partner violence; Identification of homogenous subgroups.
      In C. Sinclair (Chair) Advances in research on stalking. Symposium presented at
      theAmerican Psychology Law Society, St. Petersburg, FL.

Panuzio, J., Taft, C. T., Resick, P. A., Vogt, D. S., & Mechanic, M. B. (2005,
       November). Coping and mental health among battered women. Poster presented at the
       annual meeting of the Association for Behavioral and Cognitive Therapies, Washington,
       DC.

Panuzio, J., Taft, C. T., Resick, P. A., Vogt, D. S., & Mechanic, M. B. (2005, November).
       Examining correlates of engagement and disengagement coping among battered women.
       Poster presented at the annual meeting of the Association for Behavioral and Cognitive
       Therapies, Washington, DC.

Seghers, J., Mechanic, M., Marelich, W., & Resick, P.A. (2005, November). Identification of
       homogenous sub-groups of battered women. Poster presented at the International Society
       of Traumatic Stress Studies, Toronto, Canada




                                              15
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 21 of 53




Mechanic, M.B., Weaver, T.L., & Resick, P.A. (2005, November). Stalking as a contributor
      to PTSD and depression among battered women. Poster presented at the International
      Society of Traumatic Stress Studies, Toronto, Canada.

Valdovinos, M., & Mechanic, M.B. (2005, July). An exploration of marital sexual
      coercion and machismo among Latina women. Paper presented at the 9th International
      New Family Violence Research Conference, Durham, New Hampshire.

Valdovinos, M., Pedroza, V., Mechanic, M.B., & Resick, P.A. (2005, April). Sheltered vs.
      nonsheltered battered women: An examination of cluste-based subtypes. Poster
      presented at the Annual Meeting of the Western Psychological Association, Portland,
      OR.

Mechanic, M.B., Weaver, T.L., & Resick, P.A. (2005, March) The unique role of stalking
      as a predictor of physical injuries, PTSD, and depression among battered women. In
      M.B. Mechanic (Chair), Stalking: New directions in Research on Definitions, Victim
      Response and Offender Treatment, Symposium presented at the Annual Meeting of the
      American Psychology-Law Society, San Diego, CA.

Shaked, N., & Mechanic, M.B. (2005, March). Juror bias in capital trials: Reducing
      racial bias by means of instruction modification. Poster presented at the Annual Meeting
      of the American Psychology-Law Society, San Diego, CA.

Valdovinos, M. & Mechanic, M.B. (October, 2004). An exploration of marital sexual
      coercion and machismo among Latina women, Poster presented at the 12th Annual
      Mental Health and Cultural Competency Summit, Anaheim, CA.

Taft, C.T., Resick, P.A., Mechanic, M.B., & Vogt, D.S. (November, 2004). PTSD and Physical
        Health Among Help-Seeking Battered Women. Paper presented at the International
        Society of Traumatic Stress Studies, New Orleans, LA.

Valdovinos, M., Harris, D., Mechanic, M.B., Marelich, W., & Resick, P.A.
      (April, 2004,). Patterns of stalking in battered women. Poster presented at Western
      Psychological Association, Phoenix, AZ.

Beck, C. J. A., Walsh, M., Taylor, C., & Mechanic, M. (April, 2004). Domestic Violence in
       Couples Mandated to Attend Divorce Mediation. Presented at Arizona Governor Janet
       Napolitano’s “Ending Domestic Violence State-wide Training Conference”, Scottsdale,
       AZ.

Harris, D., Valdovinos, M., Mechanic, M.B., Marelich, W.D., & Resick, P.A. (April,
        2004). Mental health effects of stalking and intimate partner violence. Poster presented at
        Western Psychological Association, Phoenix, AZ.

Mechanic, M.B., Castillo, R. Marelich, W., & Resick, P.A. (March, 2004). The functional role of




                                                16
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 22 of 53




       cognitive distortions among battered women. In. T. Nichols (Chair), Exiting Abusive
       Intimate Relationships: Assessment of Challenges and Outcomes. Symposium presented
       to American Psychology Law Society, Scottsdale, AZ.

Beck, C., Walsh, M., Mechanic, M.B. & Taylor C. (March, 2004). Domestic Violence in
       Couples Court-Mandated to Attend Divorce Mediation. In. T. Nichols (Chair), Exiting
       Abusive Intimate Relationships: Assessment of Challenges and Outcomes. Symposium
       presented to American Psychology Law Society, Scottsdale, AZ.

Mechanic, M.B., Marelich, W., & Resick, P.A. (March, 2004). Assessment of
      stalking as a risk factor for escalated violence among battered women. In M. O’Connor
      (Chair), Research on risk factors associated with stalking: Victim and offender
      perspectives. Symposium presented at the American Psychology Law Society,
      Scottsdale, AZ.

Mechanic, M.B., Castillo, R., Marelich, W., & Resick, P.A. ( October, 2003). Cognitive
      distortion index: A measure of survival-based alterations in cognitions among battered
      women. Toward a national research agenda on violence against women: A national
      research conference. University of Kentucky Center for Research on Violence Against
      Women, Lexington, KY.

Mechanic, M.B. (October, 2003). Mental health effects of victimization: Current
      Research Directions. Toward a national research agenda on violence against women: A
      national research conference. University of Kentucky Center for Research on Violence
      Against Women, Lexington, KY.

Lee, R., Shields, N., Sanders, V., & Mechanic, M.B. (April, 2003). Violence against
       women prevention programming: Who we are and what we use. Paper presented at the
       Annual meeting of the Midwest Sociological Society, Chicago, IL.

Mechanic, M.B., & Resick, P.A. (November, 2002). Coping and chronic violence exposure: The
      relationship between spontaneous and effortful avoidant strategies. In S. Lewis (Chair).
      Coping and service utilization for victims of chronic domestic assault. Symposium
      presented at the 18th Annual Meeting of the International Society for Traumatic Stress
      Studies, Baltimore, MD.

Waldrop, A., Resick, P., & Mechanic, M. B. (November, 2002). Coping with violence: Battered
      women’s perspectives on helping sources. In S. Lewis (Chair). Coping and service
      utilization for victims of chronic domestic assault. Symposium presented at the 18th
      Annual Meeting of the International Society for Traumatic Stress Studies, Baltimore,
      MD.

Griffin, M.G., Resick, P.A., & Mechanic, M.B. (November, 2002). Psychophysiological
        reactivity in domestic violence victims. In J. Hopper (Chair). Biology research on PTSD:
        Addressing complexity and clinical issues. Symposium presented at the 18th Annual
        Meeting of the International Society for Traumatic Stress Studies, Baltimore, MD.



                                              17
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 23 of 53




Mechanic, M.B., Kaysen, D.L., & Resick, P.A. (March, 2002). Stalking, perceptions of lethality,
      and posttraumatic responding among recently battered women. In M.B. Mechanic
      (Chair) “I’ll be watching you:” Legal, clinical and social policy implications of recent
      stalking research. Symposium presented at the American-Psychology Law Society
      (APLS) Association Biennial Meeting, Austin, TX.

Mechanic, M.B., & Resick, P.A. (December, 2001). Mental health consequences of multiple
      forms of partner abuse. In. M.B. Mechanic (Chair) Multiple dimensions of partner
      abuse: Physical and mental health outcomes. Symposium presented at the 17th Annual
      Meeting of the International Society for Traumatic Stress Studies (New Orleans, LA).

Mechanic, M.B., & Rose, S. (December, 2001). Hate crime victimization: Help-seeking,
      disclosure, and symptom status. Poster presented at the 17th Annual Meeting of the
      International Society for Traumatic Stress Studies (New Orleans, LA).

Mechanic, M.B., & Resick, P.A. (December, 2001). Violence against women researcher-
      practitioner collaboration: Findings from practitioner focus groups. In D.G. Kilpatrick
      (Chair) How the National Violence Against Women Prevention Research Center helps
      researcher-community collaboration. Workshop presented at the 17th Annual Meeting of
      the International Society for Traumatic Stress Studies (New Orleans, LA).

Mechanic, M.B., & Resick, P.A. (August, 2001). Fostering collaborations to prevent violence
      against women: Findings from practitioner focus groups . In. D.G. Kilpatrick (Chair)
      Can violence against women researchers and practitioner—advocates just get along?
      Paper presented at the annual American Psychological Association Convention (San
      Francisco, CA).

Resick, P.A., & Mechanic, M. B. (2001, July). Types of abuse, cognitive schemas and
       dissociation among battered women. In C.R. Brewin (Chair) Dissociative processes in
       psychopathology: Clinical Applications. Paper presented at the World Congress of
       Behavioral and Cognitive Therapies, Vancouver, British Columbia.

Mechanic, M.B., & Resick, P..A. (2000, November). Cognitive distortion index: Assessment of
      abuse-related cognitions among battered women. Poster presented at the 16th Annual
      Meeting of the International Society for Traumatic Stress Studies, San Antonio, TX.

O’Connor, M. & Mechanic, M.B. (2000, June). A Broader exploration of the role of gender in
      expert testimony. In M. O’Connor (Chair) Sex of the expert: An empirical and
      experiential view. Paper presented at the Society for the Psychological Study of Social
      Issues, Minneapolis.

Resick, P.A., Nishith, P., Griffin, M., Mechanic, M., & Weaver, T.L. (2000, March,). PTSD and
       depression comorbidity: Prospective study and treatment outcome results. Paper
       presented at the 3rd World Congress for the International Society for Traumatic Stress
       Studies, Melbourne, Australia.



                                              18
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 24 of 53




Mechanic, M.B., Weaver, T.L., & Resick, P.A. (1999, November). Intimate partner
      violence and stalking behavior: Exploration of patterns and correlates in a sample of
      acutely battered women. Paper presented at the 15th Annual Meeting of the International
      Society for Traumatic Stress Studies, Miami.

Griffin, M.G., Resick, P.A., & Mechanic, M.B. (1999, November). Psychophysiological
        alterations related to peritraumatic dissociation in domestic violence victims. Paper
        presented at the 15th Annual Meeting of the International Society for Traumatic Stress
        Studies, Miami.

Grubaugh, A., Waldrop. A., Mechanic, M.B., & Resick, P.A. (1999, November).
      Alternative and investment as predictors of domestic violence victims self-schemas.
      Poster presented at the 15th Annual Meeting of the International Society for Traumatic
      Stress Studies, Miami.

Rose, S., & Mechanic, M. (1999, October). Homophobic bias crimes: An examination of crime
       features, psychological distress and helpseeking behavior. Hate Crimes Conference
       sponsored by UCLA and the Society for the Psychological Study of Social Issues
       (SPISSI) , Los Angeles, CA.

Williams, A.M., & Mechanic, M.B. (1998, November). The disruption of meaning: An analysis
       of schema change in sexual assault survivors with PTSD. Poster presented at the 32nd
       Annual Convention of the Advancement for Behavior Therapy, Washington, D.C.

Feuer, C., Mechanic, M.B. & Resick, P.A. (1998, November). ASD and PTSD in sexual and
       physical assault survivors. Paper presented at the Fourteenth Annual Meeting of the
       International Society for Traumatic Stress Studies, Washington, D.C.

Evans, T.W., Uhlmansiek, M.H., Resick, P.A., Griffin, M.G., & Mechanic, M.B. (1998,
       November). The effects of disaster-related damage, social support, coping and PTSD on
       distressed and nondistressed dyads following the great flood of 1993. Poster presented at
       the Fourteenth Annual Meeting of the International Society for Traumatic Stress Studies,
       Washington, D.C.

Mechanic, M.B., Resick, P.A., Griffin, M.G., & Astin, M.C. (1997, November). Development of
      a measure to assess cognitive distortions in battered women. Paper presented at the 31st.
      Annual Convention of the Advancement of Behavior Therapy, Miami, Fla.

Resick, P.A., Mechanic, M.B., & Griffin, MG. (1997, November). Cognitions and recovery in
       rape and assault victims: A prospective study. Paper presented at the 31st. Annual
       Convention of the Advancement of Behavior Therapy, Miami, Fla.

Nishith, P., Mechanic, M.B., & Resick, P.A. (1997, November). Childhood sexual and physical
       abuse as predictors of adult sexual and physical revictimization in a sample of female
       crime victims. In M. Cloitre (Chair) Sexual revictimization of women: risk factors and



                                               19
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 25 of 53




       prevention strategies. Symposium presented at the 31st. Annual Convention of the
       Advancement of Behavior Therapy, Miami, Fla.

Astin, M.C., Resick, P.A. & Mechanic, M.B. Battered women: An information processing model
       of predicting PTSD and depression (1997, November). Paper presented at the 13th
       Annual Meeting of International Society of Traumatic Stress Studies, Montreal, Canada.

Mechanic, M.B., Maguire, M., Resick, P.A., & Griffin, M.G. (1996, November). Rape trauma
      narratives: Coherence and recovery from trauma. In S. Orsillo (Chair). Narrative
      accounts of traumatic experience, Symposium presented at the 30th Annual Convention
      of the Association for the Advancement of Behavior Therapy, New York, New York.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1996, November). Traumatic memory in recent
      victims of sexual assault. In. R.J. McNally (Chair). Memory in survivors of sexual
      violence. Symposium presented at the 30th Annual Convention of the Association for the
      Advancement of Behavior Therapy, New York, New York.

Mechanic, M.B., Griffin, M.G. & Resick, P.A. (1995, November). Traumatic stress reactions
      following disaster: The mediating impact of marital conflict, marital satisfaction and
      coping. In D.S. Riggs (Chair) The impact of relationship factors on post-traumatic stress
      responses. Symposium presented at the 29th Annual Convention of the Association for
      the Advancement of Behavior Therapy, Washington, D.C.

Mechanic, M.B., Griffin, M.G., & Resick, P.A. (1995, November). Narrative accounts of rape
      Assessing naturalistic changes as evidence of information processing. Paper presented at
      the 29th Annual Convention of the Association for the Advancement of Behavior
      Therapy, Washington, D.C.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1995, November). Narrative accounts of rape:
      Is there evidence of information processing? Paper presented at the 11th Annual Meeting
      of the International Society for Traumatic Stress Studies, Boston, MA.

Nishith, P., Mechanic, M.B., Griffin, M.G., & Resick, P.A. (November,1995). Peritraumatic
       dissociation and chronic PTSD in rape victims. Paper presented at the 11th Annual
       Meeting of the International Society for Traumatic Stress Studies, Boston, MA.

Resick, P.A., Griffin, M.G., Mechanic, M.B. & Trusty, M.L. (1995, November). Marital abuse
       in the wake of disaster: Testing a model. Paper presented at the 29th Annual Convention
       of the Association for the Advancement of Behavior Therapy, Washington, D.C.

Mechanic, M.B. (1995, June). Battered Woman Syndrome: The impact of expert testimony on
      juror decision making. Paper presented at the Annual Meeting of the Law and Society
      Association, Toronto, Canada.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1994, November). The role of cognitive




                                              20
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 26 of 53




       schemata in persistent PTSD following sexual assault. In M.B. Mechanic and D.S. Riggs
       (Co-Chairs) Cognitive schemata in female victims of sexual assault. Symposium
       presented at the 28th Annual Convention of the Association for the      Advancement
       of Behavior Therapy, San Diego, CA.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1994, November). Post-rape reactions: Does
      knowing the rapist make a difference? In M.B. Mechanic and D.S. Riggs (Co-Chairs)
      PTSD: a search for subtypes. Symposium presented at the 28th Annual Convention of
      the Association for the Advancement of Behavior Therapy, San Diego, CA.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1994, November). Acute stress disorder
      following sexual assault: A first glance. In D.E. Hearst-Ikeda and M.B. Mechanic (Co-
      Chairs) Dissociation and trauma. Symposium presented at the 10th Annual Meeting of
      the International Society for Traumatic Stress Studies, Chicago, IL.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1994, November). Cognitive schemata and
      coping strategies in persistent PTSD following sexual assault. In M.B. Mechanic and
      D.S. Riggs (Co Chairs) Cognitive schemata in post-traumatic stress disorder.
      Symposium the 10th Annual Meeting of the International Society for Traumatic Stress
      Studies, Chicago, IL.

Griffin, M.G., Resick, P.A., & Mechanic, M.B. (1994, November). Are there subtypes of
        PTSD?: Physiological and non-verbal evidence. In M.B. Mechanic and D.S. Riggs (Co-
        Chairs) PTSD: a search for subtypes. Symposium presented at the 28th Annual
        Convention of the Association for the Advancement of Behavior Therapy, San Diego,
        CA.

Griffin, M.G., Resick, P.A., Mechanic, M.B (1994, November). Psychophysiological and
        nonverbal assessment of peritraumatic dissociation in rape victims . In M.G. Griffin
        (Chair) Objective indicators of dissociation in Post-Traumatic Stress Disorder.
        Symposium presented at the 10th Annual Meeting of the International Society for
        Traumatic Stress Studies, Chicago, IL.

Resick, P.A., Mechanic, M.B., Griffin, M.G., & Spengel, L (1994, November). Marital
       adjustment and violence in the wake of the great flood of 1993. In. P.A. Resick (Chair)
       Coping with disaster: Symptoms and interpersonal effects. Symposium presented at the
       10th Annual Meeting of the International Society for Traumatic Stress Studies, Chicago,
       IL.

Mechanic, M.B., & Resick, P.A. (1994, July). An approach to treating post-traumatic stress
      disorder and depression. In J.D. Maser (Chair), Research based treatments. Symposium
      presented at the 20th Annual Meeting of the National Association for Rural Mental
      Health, Des Moines, IA.

Mechanic, M.B. & Resick, P.A. (1994, June). Participation in the legal process following sexual




                                               21
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 27 of 53




       assault: Implications for recovery. In K.A. Fischer (Chair), Gender, voice, and legal
       consciousness. Symposium presented at the Annual Meeting of the Law and Society
       Association, Phoenix, AZ.

Mechanic, M.B. & Resick, P.A. (1993, October). The personal beliefs and reactions scale:
      Assessing rape-related cognitive schemata. In P.A. Resick (Chair), The role of cognition
      in PTSD. Symposium conducted at the 9th Annual Meeting of the International Society
      for Traumatic Stress Studies, San Antonio, TX.

Mechanic, M.B., Resick, P.A., Schnicke, M.K., & Griffin, M.G. (1993, November). The impact
      of guilt and self-blame on recovery from PTSD in rape victims. In E.S. Kubany (Chair),
      Assessment and treatment of trauma related guilt. Symposium conducted at the 27th
      Annual Convention of the Association for the Advancement of Behavior Therapy,
      Atlanta, GA.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1993, November). Rape-related PTSD:
      Comorbidity of DSMIII-R Axis I disorders and associated symptoms. In D.E. Hearst
      (Chair), Collateral symptoms in women with PTSD: Depression, physical health, sexual,
      and interpersonal adjustment. Symposium conducted at the 27th Annual Convention of
      the Association for the Advancement of Behavior Therapy, Atlanta, GA.

Mechanic, M.B. & Aber, M. (1992, March) Battered woman syndrome: Development of a
      measure to assess juror common knowledge. Poster presented at the Biennial Meeting
      of the American Psychology Law Society (APLS),San Diego, California.

Hoge, S.K., Oberlander, L., Mechanic, M.B., & Monahan, J. (1992, August). Coercion in the
       hospitalization process: Clinical variables and perceptions of coercion. Paper
       presented at the 10th Annual Meeting of the American Psychological Association,
       Washington, D.C.


Mechanic, M.B., Miller, G.M., & Klein, D.N. (1986, August). Assessment and differentiation of
      chronic depression in a non-patient sample. Paper presented at the 94th Annual Meeting
      of the American Psychological Association, Washington, D.C.

Mechanic, M.B., & Abramson, P.R. (1981). Sexuality and the media: Three decades of best
      selling novels and top rated films from 1959-1979. Paper presented at the Western
      Psychology Conference for Undergraduate Research, Santa Clara, California.

Invited Professional Presentations and Workshops
Mechanic, M.B. (January, 2019). Intimate Partner Violence and Sexual Assault: Understanding
       victim responses. Training presented for the Marines Special Victim Legal Counsel
       Training.

Mechanic, M.B. (December, 2018). Sexual assault: Understanding the complexities of victim




                                               22
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 28 of 53




       behaviors and reactions. Training presented for the Los Angeles County District
       Attorney’s Association, Los Angeles, CA.

Mechanic, M.B. (September, 2018). Sexual assault: Understanding the complexities of victim
      behaviors and reactions. Presentation to the California Medical Board Sexual Assault
      Investigators. Diamond Bar, CA.

Mechanic, M.B. (October, 2018). Sexual assault: Understanding the complexities of victim
      behaviors and reactions. Presentation to the California Medical Board Sexual Assault
      Investigators. Sacramento, CA.

Mechanic, M.B. (January, 2018). Sexual assault: Understanding the complexities of victim
      behaviors and reactions. Presentation to the U.S. Military 9th Special Victim Counsel
      Certification Course. Charlottesville, VA.

Mechanic, M.B. (January, 2018). Promoting resilience when working with sexual trauma
      survivors. Presentation to U.S. Military 9th Special Victim Counsel Certification Course.
      Charlottesville, VA.

Mechanic, M.B. (February, 2017). Trauma-informed legal advocacy: Fostering resilience when
      working with victims. Presentation to U.S Marine Corps Special Legal Counsel Training.
      Camp Pendelton, CA.

Mechanic, M.B. (February, 2017). Risk assessment for Attorneys: Assessing harm to self and
      others for special victims legal counsel. Presentation to Marine Corps Special Legal
      Counsel Training. Camp Pendelton, CA.

Mechanic, M.B. (2016, August). Sexual assault victim dynamics. Presentation to the
      Washington and Multanomah County, OR Prosecutor, Law Enforcement, and Victim
      Advocate Training. Hillsboro, OR.

Mechanic, M.B. (2016, August). Fostering resilience and avoiding vicarious trauma when
      working with victims. Presentation to the Washington and Multanomah Counties
      Prosecutor, Law Enforcement, and Victim Advocate Training. Hillsboro, OR.

Mechanic, M.B. (2016, August). Sexual assault victim dynamics. Presentation to U.S. Military
      7th Special Victim Counsel Certification Course. Charlottesville, VA.

Mechanic, M.B. (2016, August). Trauma-informed legal advocacy: Fostering resilience when
      working with victims. Presentation to U.S. Military 7th Special Victim Counsel
      Certification Course. Charlottesville, VA.

Mechanic, M.B. (2016, July). Sexual assault cases: Counterintuitive victim behavior,
      offender dynamic, and effective communication with victims. Plenary address for the U.S.
      Army Special Victim Prosecutor Training. Ft. Belvoir, VA.




                                               23
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 29 of 53




Mechanic, M.B. (2016, July). Trauma informed legal advocacy and promoting personal
      resilience among special victim prosecutors. Presentation for the U.S. Army Special
      Victim Prosecutor Training. Ft. Belvoir, VA.

Mechanic, M.B. (2016, January). Sexual assault victim and offender behavior. U.S. Military
      6th Special Victim Counsel Certification Course. Charlottesville, VA.

Mechanic, M.B. (2016, January). Trauma-informed legal advocacy: Fostering resilience when
      working with victims. U.S. Military 6th Special Victim Counsel Certification Course.
      Charlottesville, VA.

Mechanic, M.B. (2015, September). Counterintuitive Victim Behavior: Use of expert testimony
      in sexual assault prosecution. Presentation for the Sex Crimes Division, LA County
      District Attorney’s Office Sex Crimes Division.

Mechanic, M.B. (2015, July). Counterintuitive Victim Behavior: Use of expert testimony in
      sexual assault prosecution. Continuing Legal Education (CLE) program for the Ventura
      County District Attorney’s Office.

Mechanic, M.B. (2014, June). Counterintuitive Victim Behavior Testimony in Rape and Sexual
      Assault Cases. Invited presentation for the Los Angeles County District Attorney’s
      Office Training Division.

Mechanic, M.B. (2013, December). Use of expert testimony to explain counterintuitive victim
      behaviors in sexual assault cases. Invited presentation for the Los Angeles County Sex

Mechanic, M.B. (2013, September). Intimate Partner Battering and its Effects in Cases of
      Battered Women Charged with Crimes. Invited presentation for the San Bernardino
      Public Defender’s Office.

Mechanic, M.B. (February, 2012). Battered woman syndrome meets intimate partner battering
      and its effects: When social science concepts outpace legal Rubric. Invited presentation
      for St. Louis University Law School Symposium on Battered Women Who Kill.

Mechanic, M.B. (2011, April). Forensic Psychology: What is it? Presentation to CSUF student
      members of the American Psychology-Law Society.

Mechanic, M.B. (2008, November). Intimate Partner Violence and Battered Women Charged
      with Crimes. Los Angeles County Bar Association Continuing Legal Education Seminar.

Mechanic, M.B. (2008 July). Children Exposed to Domestic Violence. Invited presentation for
      the Alameda County Courts, Domestic Violence and Juvenile Court Training, Oakland,
      CA.




                                              24
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 30 of 53




Mechanic, M.B. (2007, October). Child maltreatment and trauma: Considerations for capital
      defense work. Paper presented at the Los Angeles County Public Defender Capital
      Defense Conference, Los Angeles, CA.

Mechanic, M.B. (2007, February). The challenges and advantages of collaborative research.
      Paper presented at Research: Making science come to life in the hands of advocates.
      University of Kentucky, Center for Research on Violence Against Women.

Mechanic, M.B. (2006, February). Stalking and violence against women. Paper presented for
      the Arizona Chapter of the Association of Family and Conciliation Courts, Sedona
      Arizona.

Mechanic, M.B. (2005, May). Intimate partner violence, stalking, and PTSD. Paper
      presented at the VA Maryland Healthcare System conference on Women and PTSD,
      Baltimore, MD.

Beck, C. J. A., Walsh, M., Taylor, C., & Mechanic, M. (2004, October). Domestic Violence in
       Couples Mandated to Attend Divorce Mediation. Presented at the Udall Center for
       Policy Studies, Tucson, AZ.

Mechanic, M.B. (April, 2004). Researcher-Practitioner Collaboration to Improve Research on
      Violence Against Women.: Findings from the NVAWPRC focus groups. University of
      Kentucky, Violence Against Women Research Center.

Mechanic, M.B. (March, 2004). Expert testimony on the effects of battering. Invited
      presentation for the Missouri Coalition Against Domestic Violence Conference on Expert
      Testimony. St. Louis, Missouri.

Mechanic, M.B. (November, 2003). Anxiety Disorders and Women. Anxiety Disorders of
      Association of America. Chantilly, Virginia.

Mechanic, M.B. (October, 2003). Mental Health Consequences of Violence Against Women.
      Toward a national research agenda on violence against women: A national research
      conference. University of Kentucky Center for Research on Violence Against Women,
      Lexington, KY.

Mechanic, M.B. (2003, April). Expert testimony on the effects of battering. Invited presentation
      for the Missouri Coalition Against Domestic Violence Conference on Expert Testimony.
      St. Louis, Missouri.

Mechanic, M.B. (2002,March). Nature and dynamics of domestic violence: Relevance for the
      practice of law. Workshop presented for the Missouri Bar Association. Lake of the
      Ozarks, MO.

O’Brien , S., & Mechanic, M.B. (2002,March). Defending battered women charged with crimes.
      Workshop presented for the Missouri Bar Association. Lake of the Ozarks, MO.



                                              25
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 31 of 53




Mechanic, M.B. (2002,March). Child maltreatment and intimate partner violence. Invited
      address presented for the Jefferson County, Missouri Family Court Conference.

Mechanic, M.B. (2001, December). Expert witness commentator in: The relevance of domestic
      violence in the courtroom: Expert testimony in a duress case-Mock Trial. Co-sponsored
      by the American Bar Association Commission on Domestic Violence and Criminal
      Justice Section and the International Society for Traumatic Stress Studies. New Orleans,
      LA.

Mechanic, M.B. (2001,May). The intersection of stalking and intimate partner abuse. The first
      research conference on stalking. Rutgers University, New Brunswick, NJ.

Mechanic, M.B. (2001, January). Expert witness testimony: Consideration of domestic violence
      in child custody determinations. Legal services training sponsored by the Missouri
      Coalition Against Domestic Violence.

Mechanic, M.B. (2001, January). Domestic violence and Child maltreatment: Legal and
      Psychological Intersection. Presentation for the St. Louis Family Court Guardian Ad
      Litem Training.

Mechanic, M.B. (2000, October). Preliminary findings from an NIMH study of 350 Battered
      Women. Colloquium presented at the Center for Trauma Recovery, University of
      Missouri-St. Louis.

Mechanic, M.B. (2000,May). The intersection between child maltreatment and domestic
      violence. Presentation for the Annual Jefferson County Family Violence Council
      Training.

Mechanic, M.B. (2000,May). Working effectively with expert witnesses in domestic violence
      cases. Workshop presented at the Illinois Coalition Against Domestic Violence Annual
      Legal Conference.

Mechanic, M.B. (2000,April ). Secondary trauma associated with representing battered women.
      Workshop presented at Legal Services of Eastern Missouri.

Mechanic, M.B., & Weaver, T.W. (2000,January). Domestic violence: The relationship to child
      abuse and neglect. Presentation for the 22nd Judicial Circuit (City of St. Louis) Court
      Improvement Project.

Mechanic, M.B. (1999,January). Vicarious traumatization: Impact of trauma work on trauma
      workers: Part 2. Workshop presented for the staff at the Kathy J. Weinman Shelter for
      Battered Women, St.. Louis, MO.

Mechanic, M.B. (1998,December). Vicarious traumatization: Impact of trauma work on trauma




                                              26
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 32 of 53




       workers: Part I. Workshop presented for the staff at the Kathy J. Weinman Shelter for
       Battered Women, St.. Louis, MO.

Mechanic, M.B. (1998,October). Spousal abuse and workplace violence. Invited presentation
      for the mid-year educational conference of the American College of Legal Medicine. St.
      Louis, MO.

Mechanic, M.B. (1997, November). Acquaintance rape: Developing awareness and decreasing
      risk. Invited presentation for COPS series sponsored by the University of Missouri
      Police Department.

Mechanic, M.B. (1997, November). Criminal forensic assessment. Colloquium presented for the
      University of Missouri-St. Louis Clerkship Seminar Series.

Mechanic, M.B. (1997, November). Forensic psychological assessment: On being a
      psychological skeptic. Colloquium presented at the University of Missouri-St. Louis,
      Department of Psychology Colloquium Series.

Mechanic, M.B. (1997, November). Psychological sequelae of traumatic events: Part I.
      Overview and conceptual frameworks. Invited workshop presented for Provident
      Counseling Center.

Mechanic, M.B. (1997 November). Psychological sequelae of traumatic events: Part II. Using
      structured diagnostic interviews to assess trauma history and posttraumatic symptoms.
      Invited Workshop presented for Provident Counseling Center.

Mechanic, M.B. (1997, November). Sexual trauma: Conceptualization and intervention
      strategies. Invited workshop at the University of Missouri-St. Louis Counseling Services
      Center.

Mechanic, M.B. (1997, May). Sexual trauma and posttraumatic stress disorder. Invited
      workshop presented for the Family Court of St. Louis County.

Mechanic, M.B., & Weaver, T.L. (1997, April ). Battered women: Sequelae of trauma.
      Continuing Medical Education Workshop, St. Joseph’s Medical Center.

Mechanic, M.B. (1997, February). Violence, trauma and PTSD. Invited workshop for the
      Mental Health Association of Greater St. Louis.

Mechanic, M.B. (1997, January). Memory for sexual trauma. Invited presentation for the
      ProWomen Therapists Group.

Mechanic, M.B. (1996, April). Women and trauma: Invited presentation for the ProWomen
      Therapists Group.

Mechanic, M.B. (1994, March). Rape: Fact vs. Fiction. Presentation for the University of



                                              27
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 33 of 53




       Missouri Noon Cultural Series.

Mechanic, M.B. (1994, April). Date Rape: Myths and Realties. Presentation for the University
      of Missouri Women’s Center.

Cornell, D., Hawk, G.L. & Mechanic, M.B. (1992, February). Family homicide: Forensic
       assessment issues. Paper presented at the Advanced Forensic Evaluation Training
       Program, Institute of Law, Psychiatry and Public Policy, University of   Virginia.

Mechanic, M.B., Hawk, G., & Lombardo, P.A. (1991, May). Battered woman syndrome.
      Workshop presented at the 20th Semi-Annual Forensic Symposium, University of
      Virginia, Charlottesville.

Mechanic, M.B. (1990, February). Battered women and the criminal law. Paper presented at the
      Advanced Forensic Training Program, Institute of Law , Psychiatry & Public Policy,
      University of Virginia.

Awards
Nominated for Best Paper of 2008, in the Journal, Violence Against Women

Selected Teaching Experience
Fall, 2011          California State University, Fullerton, Instructor
                    Psychology 331: Psychology of Personality (ONLINE)
                    Psychology 341: Abnormal Psychology
                    Psychology 501: Legal, Ethical and Professional Issues in Clinical
                    (Graduate Level Course)

Spring, 2010         California State University, Fullerton, Instructor
                     Psychology 561: Psychological Assessment (Graduate Level Course)
                     Psychology 331: Psychology of Personality (ONLINE)


Fall, 2009           California State University, Fullerton, Instructor
                     Psychology 331: Psychology of Personality (ONLINE)
                     Psychology 341: Abnormal Psychology
                     Psychology 501: Legal, Ethical and Professional Issues in Clinical
                     (Graduate Level Course)


Spring, 2008         California State University, Fullerton, Instructor
                     Psychology 561: Psychological Assessment (Graduate Level Course)
                     Psychology 520T: Trauma, Violence, & Victimization (Graduate Level
                     Course)
                     Psychology 341: Abnormal Psychology

Fall, 2007           California State University, Fullerton, Instructor



                                              28
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 34 of 53




                  Psychology 331: Psychology of Personality
                  Psychology 501: Legal, Ethical and Professional Issues in Clinical
                  (Graduate Level Course)

Fall, 2007        Florida International University, Adjunct Instructor
                  Psychology of Personality (ONLINE COURSE)



Summer, 2007      Florida International University, Adjunct Instructor
                  Psychology of Personality (ONLINE COURSE)
                  Abnormal Psychology (ONLINE COURSE)

Spring, 2007      California State University, Fullerton, Instructor
                  Psychology 561: Psychological Assessment (Graduate Level Course)
                  Psychology 341: Abnormal Psychology

                  Florida International University, Adjunct Instructor
                  Psychology of Personality (ONLINE COURSE)

Fall, 2006        California State University, Fullerton, Instructor
                  Psychology 331: Psychology of Personality
                  Psychology 501: Legal, Ethical and Professional Issues in Clinical
                  (Graduate Level Course)

Spring, 2006      California State University, Fullerton, Instructor
                  Psychology 331: Psychology of Personality
                  Psychology 561: Psychological Assessment (Graduate Level Course)


Fall, 2005        California State University, Fullerton, Instructor
                  Psychology 331: Psychology of Personality
                  Psychology 501: Legal, Ethical and Professional Issues in Clinical
                  (Graduate Level Course)
                  Psychology 520T: Trauma, Violence, & Victimization (Graduate Level
                  Course)

Spring, 2005      California State University, Fullerton, Instructor
                  Psychology 331: Psychology of Personality
                  Psychology 561: Psychological Assessment (Graduate Level Course)


Fall, 2004        California State University, Fullerton, Instructor
                  Psychology 501: Legal, Ethical and Professional Issues in Clinical
                  (Graduate Level Course)
                  Psychology 331: Psychology of Personality



                                           29
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 35 of 53




Spring, 2004      California State University, Fullerton, Instructor
                  Psychology 331: Psychology of Personality
                  Psychology 561: Psychological Assessment (Graduate Level Course)

Fall, 2003        California State University, Fullerton, Instructor
                  Psychology 331: Psychology of Personality
                  Psychology 501: Legal, Ethical and Professional Issues in Clinical
                  (Graduate Level Course)

Spring, 2003      California State University, Fullerton, Instructor
                  Psychology 331: Psychology of Personality
                  Psychology 561: Psychological Assessment (Graduate Level Course)

Fall, 2002        California State University, Fullerton, Instructor
                  Psychology 331: Psychology of Personality
                  Psychology 501: Legal, Ethical and Professional Issues in Clinical
                  (Graduate Level Course)

Winter, 1999      University of Missouri-St. Louis, Instructor
                  Psychology 292: Psychology of Victimization

Fall, 1997        University of Missouri-St. Louis, Instructor
                  Psychology 410: Women and Mental Health
                  (Graduate Level Course)

Spring, 1995      Southwest Missouri State University, Instructor
                  Office of Continuing Education
                  Victimology Basic Certification Program
                  Course: Sexual Assault and the Rapist

Winter, 1995      University Of Missouri-St. Louis, Instructor
                  Psychology 292: Psychology of Victimization

Fall, 1993        University of Missouri-St. Louis, Instructor
                  Psychology 392: Special topics in Psychology:
                  Psychology and the Legal System.

Spring, 1988      University of Illinois, Instructor
                  (graduate and undergraduate course)
                   Psychology 368: Psychology and the law: Exploring the application of
                  psychological knowledge to the study of psycholegal issues

Fall, 1987        University of Illinois, Instructor
                  Psychology 368: Psychology and the law: Exploring the application of
                  psychological knowledge to the study of psycholegal issues.



                                          30
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 36 of 53




Spring, 1986          University of Illinois, Co-Instructor
                      Psychology 368: Psychology and the law: Exploring the application of
                      psychological knowledge to the study of psycholegal issues.


Clinical Experience and Supervision of Clinical Training
1998-2002     Clinical Supervisor, Community Psychological Services Center, University of
              Missouri-St. Louis
                     --Supervise psychology graduate students conducting psychological
                     evaluations and individual therapy.

1992-2002      Clinical Staff Member, Center for Trauma Recovery, University of Missouri-St.
               Louis.
                      --Provided individual and group therapy for rape survivors using cognitive
                      processing approach. Perform clinical assessments of physical and sexual
                      assault survivors. Conduct crisis debriefing sessions in the community
                      following traumatic, violent events, such as airline crashes and bank
                      robberies. Supervise graduate students and post-doctoral fellows who
                      provide individual and group therapy (since 1998).

1996-1997      Post-Doctoral Fellow, Center for Trauma Recovery and Community
               Psychological Services Center, University of Missouri-St. Louis.
                     --Supervised Post-Doctoral Clinical Training Program. Included
                     individual and couples therapy, clinical and forensic assessment with
                     trauma and non-trauma populations. Conducted assessments for the
                     determination of disability.

1988-1990      Correctional Center Clinician, Champaign County Correctional Center (on
               contract with the Mental Health Center of Champaign County, Illinois).
                      --Provided evaluation, assessment, crisis intervention and brief
                      psychotherapy to male and female jail residents. Co-facilitated a bi-weekly
                      support group for female residents. Participated in training jail staff in
                      mental health issues.

1982-1988      Clinical Psychology Intern, Psychological Services Center, University of
               Illinois.
                        Practica:   Adult Individual Psychotherapy
                                    Forensic Evaluation
                                    Family and Marital Therapy
                                    Advanced Adult Individual Psychotherapy

1979-1980      Rape Crisis Counselor, Cedars-Sinai Medical Center, Los Angeles, California.




                                               31
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 37 of 53




Selected Professional Activities
2015-current         Advisory Board, Family Violence Appellate Project
2014-current         Advisory Board Mind-Experts International
2012                 Consultant, Office of Victims of Crime Technical and Training Assistance
                     (OVC-TTA)
2012 (Feb.)          Grant Reviewer, United States Department of Defense (DOD),
                     Congressionally Directed Medical Research Programs on PTSD.

2009                 Nominated Distinguished Reviewer, Psychology of Women Quarterly.

2008 (Feb.)          American Psychological Association Legislative Advocacy Training.
                     Selected to serve as Division 41 (psychology and law) representative.
                     Will brief local congressional representative on violence against women
                     issues.
2007 (Dec.)          Grant Reviewer, United States Department of Defense (DOD),
                     Congressionally Directed Medical Research Programs on PTSD.

2002-2007            Editorial Board, Journal of Traumatic Stress

2003-2007            Associate Editor, Domestic Violence Reports.
July, 2004           Consultant to the Bureau of Justice Statistics on the development of a
                     supplement to the National Crime Victimization Survey

2004-2006            Public Education Committee, International Society for Traumatic Stress
                     Studies
2003-2006            Editorial Board, Psychology of Women Quarterly.

2003-2006            Editorial Board, Journal of Aggression, Maltreatment and Trauma.

Fall, 2002-current   Advisory Board, Women’s Center: California State University, Fullerton

2000-2003            Board of Directors, Aid for Victims of Crime, St. Louis, Missouri

May-October          Member of Missouri Governor Carnahan’s Task Force for
1999                 the Development of a Model School Crisis Response Plan.

April, 1999          Completed National Organization for Victim Assistance (NOVA)
                     Advanced Training for Community Crisis Response

February 18-19,      Participated in SCID training for the DSM-IV with Lynn
1996                 Gladdis, Ph.D., trainer.




                                             32
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 38 of 53




1995-1999          Conducted victim advocate training three times per year for the St. Louis
                   City Prosecutor’s Victim Advocate Program

1995-1997          Volunteer, St. Louis Anti-Violence Project.
                   --Conducted volunteer and community education training, fundraising,
                   and served as media spokesperson.

June, 1995         Invited Chair/Discussant for a panel at Law and Society Association
                   Meeting, Toronto.

September 9,       Completed the Sex Offender Evaluation Training
 1994              Program, Institute of Law, Psychiatry and Public Policy, University of
                   Virginia.

July, 1994         Member of the Planning Committee for the Victimology Certification
Program
                   Basic Training Program Southwestern Missouri State University

June 14-15, 1994   Participated in the Law and Society Association’s Graduate
                           Student Workshop on the theme of “Representation.”
                   [Participants are selected by application]

July 13-17, 1994   Participated in the Law and Society Association’s Summer
                   Institute. Theme: “Every Day Practice and Trouble Cases.” [Participants
                   selected by application]

1993-1998          Coordinator, Center for Trauma Recovery Colloquium Series.

1993-1995          Member of Community-Based Jail Planning Task Force

February 22-24,    Completed National Organization of Victim Assistance
1993               (NOVA) Community Crisis Response Team (CRT)
                   Training Institute. Active Member of St. Louis CRT.

September-Oct,     Completed the 54-hour clinical hypnosis
1990               training course conducted by the Virginia Hypnosis Society.

August, 1990       Completed the 48-hour Forensic Training Course at the Institute for Law,
                   Psychiatry & Public Policy, University of Virginia.

1983-1985          Graduate Student Representative, Department
                   of Psychology, University of Illinois

Memberships:       American Psychological Association
                   International Society for Traumatic Stress Studies (ISTSS)
                   American Psychological Association (Division 56 Trauma Psychology)



                                           33
      Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 39 of 53




                     American Psychology Law Society (Division 41, APA)
                     The Psychology of Women (Division 35, APA)
                     Division of Media Psychology (APA)
                     APSAC (American Professional Society of Child Abuse)
                     Association of Threat Assessment Professionals
                     Los Angeles County Psychological Association


Ad Hoc Reviewer

      Journals:      Psychological Bulletin
                     Trauma, Violence, and Aggression
                     Law and Human Behavior
                     Journal of Interpersonal Violence
                     International Journal of Forensic Mental Health
                     Justice Quarterly
                     Psychological Assessment
                     Violence & Victims
                     Journal of Abnormal Psychology
                     Journal of Consulting and Clinical Psychology
                     Violence Against Women: An Interdisciplinary Journal
                     Journal of Aggression, Maltreatment and Trauma

      Grants:
                     United States Department of Defense, Congressionally Directed Medical
                            Research Grants, PTSD and Trauma.
                     City University of New York Intramural Research Grants
                     United States Government, Department of Justice/OJP, Violence Against
                            Women Office.
                     United Stated Government, Department of Veterans Affairs, Merit Review
                            Grants.
                     The Ontario Mental Health Foundation
                     Research Board, University of Missouri-St. Louis.


      Conferences:
                     Program Specialty Chair: American Psychology Law Society, 2007.
                     Reviewer, American Psychological Association Conference, Division of
                           Psychology and Law, 2008.
                     Program Specialty Chair: American Psychology Law Society, 2007.
                     Reviewer, Program Committee: American Psychology Law Society, 2005
                     Program Specialty Chair: American Psychology Law Society, 2005.
                     Reviewer, Program Committee: American Psychology Law Society, 2005.
                     Reviewer, Program Committee: Association for the Advancement of
                           Behavior Therapy, 1997.




                                            34
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 40 of 53




                   Reviewer, Program Committee: American Psychology Law
                         Society (APLS-Division 41) 1995 , 2002 Biennial Conferences.
                   Reviewer, Program Committee: American Psychology Law Society
                   (APLS-Division 41) Program for at the 2003 APA.
                   Reviewer, Program Committee: American Psychology Law Society
                         (APLS-Division 41) 2004 Biennial Conference Program.

      Professional
      Standards: National Victim Assistance Standards Consortium, invited reviewer for
                   the development of professional standards of practice (2000).

Media Interviews
February, 1996     TV 30 (St. Louis) : Men who kill intimate female partners
March, 1996        St. Louis Post-Dispatch: Acquaintance rape
May, 1996          St. Louis Post-Dispatch: Domestic violence
July, 1996         St. Louis Post-Dispatch: Floods/domestic abuse
July, 1996         TV30 (St. Louis): 1993 Floods and domestic abuse
July, 1996         Radio News Service: domestic abuse/1993 Floods
July, 1996         TV 5 (St. Louis): Rohypnol and Date Rape
September, 1996    KWMU radio (St. Louis): Violence against women
November, 1996     TV 4 (St. Louis): Date rape drugs
December, 1996     Alpha Phi Quarterly: Date Rape
March, 1997        Riverfront Times (St. Louis): Domestic violence
September, 1997    TV 4 (St. Louis): Acquaintance Rape
February, 1998     Radio Interview-Metro News Wire Service: Domestic violence
February, 1998     Radio Interview-KWMU St. Louis on the Air: Domestic violence
March, 1998        Radio Interview-WILL: Domestic violence and child abuse
March, 1998        Radio Interview- KMOX: Domestic violence
March, 1998        Radio Interview-Newsbytes wire service: Domestic violence
April, 1998        Radio Interview-Missouri Net news wire service.
June, 1998         TV4 (St. Louis): Legislative Changes in Rape laws
July, 1998         TV 11 (St. Louis): Recovery from rape
October,1998       TV 5 (St. Louis): Intimate Partner violence
October 1998       Newsbytes wire service (radio): Intimate partner violence.
October, 1998      TCI Cable TV: Intimate partner violence
October, 1998      UMSL Current: Intimate partner violence
February, 1999     TV 4: Stalking and domestic violence
February, 1999     Radio Interview-WILL: Stalking and domestic violence
February, 1999     Radio Interview-Missouri Net news wire service: Stalking and domestic
                   violence
February, 1999     Radio Interview-Newsbytes wire service: Domestic violence and stalking
March, 1999        Radio Interview- KMOX: Rape and recovery
March, 1999        San Jose Star: Domestic violence
March, 1999        Newsbytes wire service (radio): Domestic violence
April, 1999        NYU-Date rape
April, 1999        Newsbytes wire service (radio): Littleton, CO School shooting



                                          35
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 41 of 53




April, 1999       Radio Interview--KTRS : Littleton, CO School shooting
April, 1999       TV 2: Media and School violence
April, 1999       TV 30: Littleton, CO School shooting
April, 1999       KMOX : Littleton, CO School shooting/crime victims
April, 1999       TV 4 Eye on St. Louis: School violence/Crime Victim Rights
April, 1999       TV 5: School violence October, 1999
                  Salon Magazine: Familial homicide
January, 2000     KMOX Radio: Rape
January, 2000     St. Louis Post-Dispatch: Relationship harmony & blood pressure
February, 2000    GHB: Date rape drug
February, 2000    AP Wire Service-Why men rape.
July, 2000        Mademoiselle Magazine: Dating violence
January, 2001     WILL Radio: Missouri Domestic Violence Legislation
April, 2001       Court TV: Stalking
July, 2001        St. Louis Post-Dispatch: Domestic homicide
July, 2001        St. Louis Post-Dispatch: Domestic violence and family murders.
September, 2001   NBC, North Carolina Affiliate: Domestic violence, stalking, and
                  homicide.
September, 2001   KWMU Radio: Same-sex partner abuse.
September 2001    FOX 2 news: Impact of WTC tragedy.
September 2002    Chronicle of Higher Education: Human Research Participants and IRB’s.
November, 2002    Independent Journalist: Ethical Issues in the Provision of Mandated
                  Treatment of Offenders
October, 2005     CSUF Communication Studies Cable Access Show: Hurricane Katrina
                  Effects
October, 2005     Pittsburgh Tribune Review: Stalking
June, 2006        Health Behavior News Service: Stalking
June, 2006        ABC News Radio, New York: Stalking
June, 2006        Associated Press: Celebrity Stalking
July, 2006        Stalking in the Bob Uecker case: LA Times/Lubbock Avalanche Journal
February, 2006    Daily Titan: School Violence
February, 2007    USA Today: Relationship Stalking
February, 2008    Family Homicide: KDOC TV
February, 2008    Family Homicide: Daily Titan
February 2007     USA Today: Stalking in the female astronaut case
November, 2009    Fort Hood Shootings, CNN
August, 2012      CNN Reporter Interview- Korean music fans and the “saesang” mind.
March, 2013       Orange County Register – Community Perceptions of Risk and Safety
November, 2015    Good Housekeeping Magazine – Emotionally Abusive Relationships
January, 2016     MTV News-Traumatic Impact of Violent Media Exposure
January, 2016     San Diego Reader, Battered Women Charged with Crimes
February, 2016    Washington Post, Stalking and Partner Homicide
October, 2016     Fox News Health.com: Sexual Assault: What Hinders Reporting?
February, 2017    Daily Titan: Sexual Assault
April, 2017       Daily Titan: Suicide and College students
June, 2017        Vice: Stalking and Gun Violence



                                         36
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 42 of 53




October, 2017       Yahoo News: Sexual assault and harassment –Why victims come forward
                    in cases of offenders with power and status.
October, 2017       Arizona State University, The State Press, Dating and Sexual Violence
                    Among College Women
March, 2018         Secondary Traumatic Stress and Media Coverage of Mass Violence, The
                    Trace
April, 2018         Therapies for Sexual Trauma, Good Morning America (digital edition)
November, 2018      PTSD and Violence, Los Angeles Times.
November, 2018      Emotional and Psychological Abuse in Relationships, Prevention.com
December, 2018      Sexual Assault, Daily Titan


Academic Honors and Awards
     Violence Against Women (journal) nominated, Best Research Paper of the year (2008)
     American Association of Trial Consultants Paper Competition Award (2000)
     American Psychology Law Society Dissertation Award (1996)
     American Psychology Law Society (APLS-Division 41)
      (Grant-In-Aid to support dissertation)
     Society for the Psychological Study of Social Issues (SPSSI)
       (Grant-In-Aid to support dissertation)
     Graduate College Dissertation Fellowship, University of Illinois
     Department of Psychology Dissertation Grant, University of Illinois
     Graduate College Thesis Grant, University of Illinois
     Graduate College Travel Grant, University of Illinois
     National Institute of Mental Health Clinical Traineeship
     President's Undergraduate Fellowship
     B.A., Magna Cum Laude
     Psychology honor's program/award of honor's on undergraduate thesis
     Pi Gamma Mu, social science honor society




                                           37
Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 43 of 53




             EXHIBIT 2
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 44 of 53




                                             United States Attorney
                                             Northern District of California



                                               150 Almaden Boulevard, Suite 900       (408) 535-5061
                                               San Jose, California 95113         FAX:(408) 535-5066




                                             March 24, 2020

Kevin Downey
Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005
VIA EMAIL


                Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                      CR-18-00258-EJD

Dear Counsel:

        On December 16, 2019, Defendant Elizabeth Holmes filed Notice Pursuant to Federal
Rule of Criminal Procedure 12.2(b), indicating that she “may introduce expert evidence at trial
related to a mental condition bearing on guilt.” On January 14, 2020, the government alerted
defense counsel that this notice was insufficient, and requested Defendant Holmes supplement
this notice with the following:
    • The names, qualifications, and brief general summary of topics to be addressed by the
        Rule 12.2(b) expert witness(es); and
    • The nature of the tests those experts have performed or may be expected to perform.

        On January 17, 2020, Defendant Holmes supplemented her Rule 12.2(b) notice in a letter
to the government providing the following information: (1) Defendant Holmes has engaged Dr.
Mechanic as her expert; and (2) the forensic evaluation “has consisted or will consist of semi-
structured and structured interviews focused on the referral questions of whether Ms. Holmes
suffered from intimate partner abuse in her relationship with Mr. Balwani during the period of
the alleged conspiracy; if so, what was the nature and extent of the abuse; and the psychological
effects of such abuse. The MMPI-2 test has been or will be administered on Ms. Holmes.”

        During the March 20, 2020, telephonic status conference, counsel for Defendant Holmes
indicated to the Court that Defendant Holmes had not yet completed an evaluation pursuant to
Rule 12.2(b), and therefore might not be able to provide her Rule 16 disclosures on the date set
by the Court months ago. The Court indicated that it was very surprised and disappointed that
this evaluation had not yet occurred. The government is similarly perplexed that this evaluation
has yet to be completed, especially since Defendant Holmes’s noticed Rule 12.2(b) expert, Dr.

                                                1
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 45 of 53




Mindy Mechanic, spent 14 hours conducting an in-person evaluation of Defendant Holmes in
August 2019. Moreover, Dr. Mechanic’s evaluation of Defendant Holmes covered the exact
same set of facts and diagnoses that Defendant Holmes has indicated form the basis of her Rule
12.2(b) defense: the psychological effects of intimate partner abuse.

       The government is concerned that the defense deliberately and strategically delayed this
second evaluation of Defendant Holmes until after the Court ruled on Defendant Balwani’s
severance motion. The government is especially concerned with the timing of this second
evaluation given that the government objected to severance on the grounds that Defendant
Holmes could not establish a Rule 12.2(b) defense, requested the Court conduct a Daubert
hearing on this issue before granting severance, and submitted its own expert report detailing
why the evidence Defendant Holmes had provided her noticed Rule 12.2(b) expert did not
support this defense.

       Accordingly, the government requests that Defendant Holmes provide the following
discovery no later than March 26, 2020:
    • All written communications, documents, and other materials to or from Dr. Mechanic
       addressing Defendant Holmes’s Rule 12.2(b) defense.
    • Any communications, documents, or materials to or from Dr. Mechanic relating to the
       Court’s order on January 13, 2020, to Defendant Holmes to supplement Dr. Mechanic’s
       declaration to address the Rule 12.2(b) defense.
    • All notes taken by Dr. Mechanic during her August 2019 in-person evaluation of
       Defendant Holmes.
    • All raw testing data Dr. Mechanic obtained during her August 2019 evaluation, including
       the test results for the MMPI-2.
    • The names and qualifications of any additional Rule 12.2(b) expert(s) witnesses
       Defendant Holmes intends to use, and a brief summary of any additional topics to be
       covered during any additional evaluations.
    • The nature of the tests those experts may be expected to perform.

       The government further requests Defendant Holmes agree to participate in a government
examination pursuant to Rule 12.2(c)(1)(B) to be completed on or before May 7, 2020, under the
following conditions:
    • The examination will occur over two consecutive days and will be scheduled from 9:00
       a.m. to 4:00 p.m. each day with an hour break for lunch.
    • The examination will be video recorded.
    • No counsel will be present during the examination. No one but Defendant Holmes and
       the forensic examiner will be present during the examination.
    • The examination will occur in a hotel conference room, or other neutral location, to be
       determined by the parties. 1
    • Dr. Daniel Martell will conduct psychological testing during the first day of the
       examination.
    • Dr. Renee Binder will conduct a psychiatric evaluation during the second day of the
       examination.



1
 The examination may be conducted at a private outside location with the forensic examiner
seated six feet apart from Defendant Holmes should the current shelter-in-place order remain in
place at the time of the examination.
                                               2
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 46 of 53




       Please respond to this request for a government examination no later than March 26,
2020, or the government will move to compel the examination.

       Please contact me if you have any questions about the foregoing.

                                                          Very truly yours,

                                                          ADAM A. REEVES
                                                          Attorney for the United States,
                                                          Acting Under Authority Conferred
                                                          By 28 U.S.C. § 515




                                                          VANESSA BAEHR-JONES
                                                          Assistant United States Attorney




                                               3
Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 47 of 53




             EXHIBIT 3
              Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 48 of 53




KATHERINE TREFZ
  (202) 434-5038
  ktrefz@wc.com




                                             March 26, 2020

   Via Email

   Ms. Vanessa Baehr-Jones, Esquire
   Mr. John C. Bostic, Esquire
   Mr. Robert Leach, Esquire
   Mr. Jeffrey Schenk, Esquire
   Assistant United States Attorneys
   United States Attorney’s Office
   Northern District of California
   150 Almaden Blvd. Suite 900
   San Jose, CA 95113

             Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                    No. CR-18-00258-EJD (N.D. Cal.)

   Dear Counsel:

             We write in response to your March 24, 2020 letter.

         First, we note that we have resolved the specific logistical concern raised by Mr. Wade
   on March 20, and expect to provide the expert summary on the date set in the scheduling order.

          Second, we note that Ms. Holmes has been proceeding on the schedule ordered in the
   case, which puts her Rule 16(b)(1)(C) summary due on April 29, 2020, more than a month from
   now. To the extent the government has concerns beyond the logistical issue identified by Mr.
   Wade, we do not understand them.

           Your letter requested various discovery. We can confirm that there are no additional
   Rule 12.2(b) expert witnesses Ms. Holmes currently intends to use other than Dr. Mechanic. Dr.
   Mechanic’s testing includes the MMPI-2, and her evaluation also includes structured and semi-
   structured interviews. The remaining requests are at best premature. As repeatedly and
   previously stated, Ms. Holmes will disclose pursuant to the Federal Rules of Criminal Procedure
   and on the schedule set by the Court. Ms. Holmes will provide a written summary of the
   testimony she intends to use with respect to Dr. Mechanic on April 29, the date set by the
   Scheduling Order. Ms. Holmes will produce further discovery subject to production pursuant to
   the requirements, and on the timelines established by, Rule 16(b)(1)(A)-(B) and Rule 26.2 and
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 49 of 53




Vanessa Baehr-Jones, Esq., et al.
March 26, 2020
Page 2

the scheduling order. Please describe the purported basis for disclosure of the materials listed in
your letter under the Federal Rules of Criminal Procedure, including the basis for providing them
at the time requested.

        Ms. Holmes cannot voluntarily submit to an examination without an order from the
Court. This is important to ensure that Ms. Holmes’ Fifth and Sixth Amendment rights, which
are implicated by Court-ordered examinations and which are contemplated by the procedural
protections in Rule 12.2, remain fully protected.

       We are willing to meet and confer with the government to discuss the procedures that
might be ordered in the event an examination is ordered by the Court. To that end, we note the
following:

          We agree that an examination could occur over two consecutive days from 9:00 a.m.
           to 4:00 p.m. each day with an hour break for lunch.

          We object to the video recording of any government examination. See United States
           v. Christensen, 2019 WL 1569348, at *2-3 (C.D. Ill. Apr. 11, 2019); United States v.
           Fell, 2015 WL 13781291 (D. Vt. Oct. 9, 2015). Please note that if the Court orders
           video recording over Ms. Holmes’ objection, we will request (1) two-way recording
           so that video of both the examiner and Ms. Holmes is captured and (2) simultaneous
           production to the defense and government of any recording.

          With respect to location, the current health crisis and shelter-in-place orders pose
           some logistical challenges.
              o First, if the current health crisis continues, we propose that a government
                  examination occur in or near Salt Lake City, Utah. Ms. Holmes is currently
                  visiting Utah with the knowledge and approval of her pretrial services officer.
                  Ms. Holmes was visiting Utah prior to the various California and Bay Area
                  orders, and extended her stay as a result.
              o Second, we agree that a neutral location such as a hotel conference room is an
                  appropriate location for the examination. We are skeptical that an appropriate
                  outside location can be identified that appropriately accounts for weather and
                  privacy and constitutes an appropriate environment for a forensic evaluation.
                  However, we are willing to meet and confer on this point.

          A government examination ordered pursuant to Rule 12.2(c)(1)(B) implicates Ms.
           Holmes’ Fifth and Sixth Amendment rights. An examination that addresses topics
           beyond those addressed by Ms. Holmes’ expert disclosure violates Ms. Holmes’ Fifth
           Amendment rights. Ms. Holmes’ Sixth Amendment right to effective counsel
           regarding an examination requires counsel to be informed regarding the examination.
           To meaningfully honor both of those rights, the scope of a government examination is
       Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 50 of 53




Vanessa Baehr-Jones, Esq., et al.
March 26, 2020
Page 3

           limited to rebuttal and notice of the topics to be covered in the examination and tests
           to be performed must be provided in advance. See, e.g., United States v. Williams,
           731 F. Supp. 2d 1012, 1019-20 (D. Haw. 2010). Accordingly, please identify the
           specific psychological tests the forensic examiner intends to perform on Ms. Holmes,
           as well as the particular areas of inquiry.

          We agree that only Ms. Holmes and the forensic examiner will be present during the
           examination. However, for the purpose of protecting Ms. Holmes’ Fifth and Sixth
           Amendment rights, counsel for Ms. Holmes should be available nearby or by phone
           (depending on the health circumstances) in the event consultation regarding the
           examination is needed.

          We object to the government’s proposal to subject Ms. Holmes to two government
           examinations with similarly qualified examiners. The government is not entitled to
           multiple examinations for the purpose of fishing for an expert that supports its
           position. Please provide a legal and forensic examination basis for this approach.

          If the Court orders an examination, Ms. Holmes will be available on or before May 7.

          Please note that our agreement to any procedures in the event an exam is ordered is,
           of course, without stipulation to the qualifications of the government’s experts on the
           issue of intimate partner abuse.

       Please let us know if you would like to discuss further.


 ,                                                    Sincerely,



                                                      Katie Trefz
Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 51 of 53




             EXHIBIT 4
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 52 of 53




                                                  U.S. Department of Justice
                                                  United States Attorney
                                                  Northern District of California


                                                150 Almaden Boulevard, Suite 900            (408) 535-5061
                                                San Jose, California 95113              FAX:(408) 535-5066



                                                  December 4, 2019


Kevin Downey
Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005
VIA EMAIL

                Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                      CR-18-00258-EJD

Dear Counsel:

        The government learned for the first time yesterday, December 3, 2019, that defendant
Elizabeth Holmes anticipates raising a mental defect defense and filing and serving a Rule
12.2(b) notice. (See enclosed Coopersmith declaration and exhibit.) Although defendant
Holmes’s letter to defendant Balwani is dated September 18, 2019, the December 4, 2019, email
to the government from Balwani’s counsel, containing the enclosed declaration, was the first
notice the government has received of this potential defense. We have requested notice of Ms.
Holmes’s intention to rely on a defense involving mental condition in no fewer than ten
discovery letters between August 2018 and September 2019. We again reiterate our request for
notice of any intention of your client to rely on an entrapment defense or a defense involving
mental condition or duress, and/or an alibi defense for offenses which occurred on or about the
dates alleged in the indictment, so that the government may have an opportunity to respond.

         The government further requests that the parties agree to the following schedule in order
to facilitate defense and government examinations of defendant Holmes and provide subsequent
briefing on the admissibility of the Rule 12.2(b) defense to the Court:

       Defense 12.2(b) Notice:                                    December 16, 2019

       Defense Rule 12.2(b) Discovery and
       Expert Report Due:                                         January 13, 2020

       Government Examination of Defendant Holmes:                February 24, 2020 (or earlier
                                                                  depending on scheduling)

       Government Expert Report Due:                              March 30, 2020
        Case 5:18-cr-00258-EJD Document 979 Filed 08/28/21 Page 53 of 53




       Motions regarding Rule 12.2(b) defense:               April 24, 2020

       Responses regarding Rule 12.2(b) defense:             May 11, 2020

       Replies regarding Rule 12.2(b) defense:               May 25, 2020

       This letter also serves as a request to preserve and produce in discovery any and all
documents, materials, audio and video recordings, and other records relating to the defense Rule
12.2(b) examination and evaluation of defendant Holmes. Specifically:

       (1) Any notes taken by any defense expert during the examination and evaluation of
           defendant Holmes;
       (2) Any audio or video recordings of the defense expert’s examination and evaluation of
           defendant Holmes;
       (3) All raw data from any tests that any Rule 12.2(b) defense expert administered to
           defendant Holmes, including scoring, norming, and interpretative reports;
       (4) All documents shown to any expert retained to evaluate Holmes for purposes of the
           Rule 12.2(b) defense, to include evidence or documents in this case, medical or
           counseling records and any other records relating to defendant Holmes’ Rule 12.2(b)
           defense, and any communications between the defense expert and defendant Holmes;
       (5) A list of all dates and times on which defendant Holmes has met with any Rule
           12.2(b) defense expert regarding the Rule 12.2(b) defense; and
       (6) Any other records or materials pertinent to the facts of the Rule 12.2(b) defense, to
           include any police reports, email or text communications, notes, or other documents.

        The government also requests that—to the extent the defense has not already done so—
the defense video and audio record any examinations, evaluations, and/or meetings between
defendant Holmes and any retained defense expert regarding the Rule 12.2(b) defense.

         Finally, based on your September 18, 2019, letter, it appears that many of the under seal
filings in this matter relate to Ms. Holmes’s intention to assert a mental defect defense.
Whatever justification there may have been for keeping these from the government no longer
exists. We therefore request that you consent to any sealing order being modified to permit
disclosure to the government.

       Please contact me if you have any questions concerning the foregoing.

                                                             Very truly yours,

                                                             ADAM A. REEVES
                                                             Attorney for the United States,
                                                             Acting Under Authority Conferred
                                                             By 28 U.S.C. § 515


                                                                          /s/
                                                             VANESSA BAEHR-JONES
                                                             Assistant United States Attorney
Enclosure
